Exhibit 10.2
ATMEL CORPORATION
2005 STOCK PLAN
(AS AMENDED AND RESTATED MAY 20, 2009)
NOTICE OF GRANT OF STOCK OPTION
FOR U.S. EMPLOYEES1
     Unless otherwise defined herein, the terms defined in the Atmel Corporation
2005 Stock Plan (the “Plan”) shall have the same defined meanings in this Notice
of Grant of Stock Option (the “Notice of Grant”).
     Name:
     Address:
     You have been granted an option to purchase Common Stock of the Company,
subject to the terms and conditions of the Plan and this Notice of Grant and the
Stock Option Agreement, attached hereto as Exhibit A (together, the “Award
Agreement”), as follows:

         
Grant Number
       
 
 
 
   
Grant Date
       
 
 
 
   
Vesting Commencement Date
       
 
 
 
   
Exercise Price per Share
  $     
 
 
 
   
Total Number of Shares Granted
       
 
 
 
   
Total Exercise Price
  $     
 
 
 
   
Type of Option:
  ___ Incentive Stock Option    
 
       
 
  ___ Nonstatutory Stock Option    
 
       
Term/Expiration Date:
       
 
 
 
   

     Vesting Schedule:
     This Option may be exercised, in whole or in part, in accordance with the
following schedule:
 

1   This form of Award Agreement is intended for Optionees, including non-U.S.
citizens, working in the U.S. at the time of grant.

 



--------------------------------------------------------------------------------



 



     [Insert vesting schedule]
     Termination Period:
     This Option will be exercisable for ninety (90) days after Optionee ceases
to be a Service Provider to the extent it has vested as of such date; provided,
however, that if Optionee ceases to be a Service Provider as the result of his
or her death or Disability, this Option may be exercised for one (1) year after
Optionee ceases to be a Service Provider to the extent it has vested as of such
date. In no event may Optionee exercise this Option after the Term/Expiration
Date as provided above and may be subject to earlier termination as provided in
Section 16(c) of the Plan.
     By Optionee’s signature and the signature of the Company’s representative
below, Optionee and the Company agree that this Option is granted under and
governed by the terms and conditions of the Plan and this Award Agreement.
Optionee has reviewed the Plan and this Award Agreement in their entirety, has
had an opportunity to obtain the advice of counsel prior to executing this Award
Agreement and fully understands all provisions of the Plan and Award Agreement.
Optionee hereby agrees to accept as binding, conclusive and final all decisions
or interpretations of the Administrator upon any questions relating to the Plan
and Award Agreement. Optionee further agrees to notify the Company upon any
change in the residence address indicated below.

                  OPTIONEE:       ATMEL CORPORATION:    
 
               
 
          /s/ Steven Laub                   Signature       By: Steven Laub    
 
               
 
          President and Chief Executive Officer                   Print Name    
  Title    
 
               
DATED:
               
 
 
 
                         
 
                              Residence Address            

2



--------------------------------------------------------------------------------



 



EXHIBIT A
ATMEL CORPORATION
2005 STOCK PLAN
(AS AMENDED AND RESTATED MAY 20, 2009)
STOCK OPTION AGREEMENT
     1. Grant of Option. The Administrator of the Company hereby grants to the
Optionee named in the Notice of Grant (the “Optionee”) an option (the “Option”)
to purchase the number of Shares, as set forth in the Notice of Grant, at the
exercise price per share set forth in the Notice of Grant (the “Exercise
Price”), subject to the terms and conditions of the Plan, which is incorporated
herein by reference. Subject to Section 18(c) of the Plan, in the event of a
conflict between the terms and conditions of the Plan and the terms and
conditions of this Award Agreement, the terms and conditions of the Plan shall
prevail. Capitalized terms used and not defined in this Award Agreement shall
have the meaning set forth in the Plan.
          If designated in the Notice of Grant as an Incentive Stock Option
(“ISO”), this Option is intended to qualify as an Incentive Stock Option under
Section 422 of the Code. However, if this Option is intended to be an Incentive
Stock Option, to the extent that it exceeds the $100,000 rule of Code
Section 422(d) it shall be treated as a Nonstatutory Stock Option (“NSO”).
     2. Exercise of Option.
          (a) Right to Exercise. This Option is exercisable during its term in
accordance with the Vesting Schedule set out in the Notice of Grant and the
applicable provisions of the Plan and this Award Agreement.
          (b) Method of Exercise. This Option is exercisable in a manner and
pursuant to such procedures as the Administrator may determine, which shall
state the election to exercise the Option, the number of Shares in respect of
which the Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Company pursuant to the
provisions of the Plan (the “Exercise Notice”). The Exercise Notice shall be
completed by the Optionee and delivered to Secretary of the Company. The
Exercise Notice shall be accompanied by payment of the aggregate Exercise Price
as to all Exercised Shares, together with any applicable withholding taxes. This
Option shall be deemed to be exercised upon receipt by the Company of such fully
executed Exercise Notice accompanied by such aggregate Exercise Price, together
with any applicable withholding taxes.
          No Shares shall be issued pursuant to the exercise of this Option
unless such issuance and exercise complies with Applicable Laws. Assuming such
compliance, for income tax purposes the Exercised Shares shall be considered
transferred to the Optionee on the date the Option is exercised with respect to
such Exercised Shares.

3



--------------------------------------------------------------------------------



 



     3. Method of Payment. Payment of the aggregate Exercise Price shall be by
any of the following, or a combination thereof, at the election of the Optionee:
          (a) cash; or
          (b) check; or
          (c) consideration received by the Company under a cashless exercise
program implemented by the Company in connection with the Plan; or
          (d) with the Administrator’s consent, surrender of other Shares,
provided that such Shares (i) in the case of Shares acquired from the Company,
have been vested and owned by the Optionee for more than six (6) months on the
date of surrender, AND (ii) have a Fair Market Value on the date of surrender
equal to the aggregate Exercise Price of the Exercised Shares.
     4. Beneficiary. If the Optionee dies while a Service Provider, this Option
may, to the extent the Option is vested on the date of death, be exercised
following the Optionee’s death within such period of time as is specified in the
Notice of Grant (but in no event later than the expiration of the term of this
Option as specified in the Notice of Grant), by the Optionee’s designated
beneficiary, provided such beneficiary has been designated prior to Optionee’s
death in a form and manner acceptable to the Administrator, pursuant to
Section 5(b)(viii) of the Plan. If no beneficiary has been designated by the
Optionee in a form and manner acceptable to the Administrator, then this Option
may be exercised by the personal representative of the Optionee’s estate or in
the event no administration of the Optionee’s estate is required, then by the
successor-in-interest to whom this Option is transferred pursuant to the
Optionee’s will or in accordance with the laws of descent and distribution, as
the case may be.
     5. Non-Transferability of Option. Except as set forth in Section 4 above,
this Option may not be transferred in any manner otherwise than by will or by
the laws of descent or distribution and may be exercised during the lifetime of
Optionee only by the Optionee. The terms of the Plan and this Award Agreement
shall be binding upon the executors, administrators, heirs, successors and
assigns of the Optionee.
     6. Term of Option. This Option may be exercised only within the term set
out in the Notice of Grant, and may be exercised during such term only in
accordance with the Plan and the terms of this Award Agreement. Tax Obligations.
     7. Tax Obligations.
          (a) Withholding Taxes. Notwithstanding any contrary provision of this
Award Agreement, no certificate representing the Shares shall be issued to
Optionee, unless and until satisfactory arrangements (as determined by the
Administrator) shall have been made by Optionee with respect to the payment of
income, employment and other taxes which the Company determines must be withheld
with respect to such Shares. Optionee agrees to make appropriate arrangements
with the Company (or the Parent or Subsidiary employing or retaining Optionee)
for the satisfaction of all Federal, state, local and foreign income and
employment tax withholding requirements applicable to the Option exercise.
Optionee acknowledges and agrees

4



--------------------------------------------------------------------------------



 



that the Company may refuse to honor the exercise and refuse to deliver Shares
if such withholding amounts are not delivered at the time of exercise.
          (b) Notice of Disqualifying Disposition of ISO Shares. If the Option
granted to Optionee herein is an ISO, and if Optionee sells or otherwise
disposes of any of the Shares acquired pursuant to the ISO on or before the
later of (1) the date two years after the Grant Date, or (2) the date one year
after the date of exercise, the Optionee will immediately notify the Company in
writing of such disposition. Optionee agrees that Optionee may be subject to
income tax withholding by the Company on the compensation income recognized by
the Optionee.
     8. Rights as a Stockholder. Neither Optionee nor any person claiming under
or through Optionee shall have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares shall have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
Optionee. After such issuance, recordation and delivery, Optionee shall have all
the rights of a stockholder of the Company with respect to voting such Shares
and receipt of dividends and distributions on such Shares.
     9. Entire Agreement; Governing Law. The Plan is incorporated herein by
reference. The Plan and this Award Agreement constitute the entire agreement of
the parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and Optionee with
respect to the subject matter hereof, and may not be modified adversely to the
Optionee’s interest except by means of a writing signed by the Company and
Optionee. This agreement is governed by the internal substantive laws, without
regard to the choice of law rules, of the State of California.
     10. No Guarantee of Continued Service. OPTIONEE ACKNOWLEDGES AND AGREES
THAT THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED
ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (AND NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED AN OPTION OR PURCHASING SHARES
HEREUNDER). OPTIONEE FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE
TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO
NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A
SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL
NOT INTERFERE WITH OPTIONEE’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE
OPTIONEE’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT
CAUSE.
     11. Address for Notices. Any notice to be given to the Company under the
terms of this Award Agreement shall be addressed to the Company at Atmel
Corporation, Attention: Stock Administration Department, 2325 Orchard Parkway,
San Jose, CA 95131, or at such other address as the Company may hereafter
designate in writing.
     12. Binding Agreement. Subject to the limitation on the transferability of
this grant contained herein, this Award Agreement shall be binding upon and
inure to the benefit of the heirs, legatees, legal representatives, successors
and assigns of the parties hereto.

5



--------------------------------------------------------------------------------



 



     13. Additional Conditions to Issuance of Stock. The Company will not be
required to issue any certificate or certificates for Shares hereunder prior to
fulfillment of all the following conditions: (a) the admission of such Shares to
listing on all stock exchanges on which such class of stock is then listed;
(b) the completion of any registration or other qualification of such Shares
under any U.S. state or federal law or under the rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body,
which the Administrator will, in its absolute discretion, deem necessary or
advisable; (c) the obtaining of any approval or other clearance from any U.S.
state or federal governmental agency, which the Administrator will, in its
absolute discretion, determine to be necessary or advisable; and (d) the lapse
of such reasonable period of time following the date of exercise as the
Administrator may establish from time to time for reasons of administrative
convenience.
     14. Administrator Authority. The Administrator shall have the power to
interpret the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Shares subject to the Option have
vested). All actions taken and all interpretations and determinations made by
the Administrator in good faith shall be final and binding upon Optionee, the
Company and all other interested persons. The Administrator shall not be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Award Agreement.
     15. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Options awarded under the Plan or future
Options that may be awarded under the Plan by electronic means or request
Optionee’s consent to participate in the Plan by electronic means. Optionee
hereby consents to receive such documents by electronic delivery and agrees to
participate in the Plan through any on-line or electronic system established and
maintained by the Company or another third party designated by the Company.
     16. Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Award Agreement.
     17. Agreement Severable. In the event that any provision in this Award
Agreement shall be held invalid or unenforceable, such provision shall be
severable from, and such invalidity or unenforceability shall not be construed
to have any effect on, the remaining provisions of this Award Agreement.
     18. Amendment, Suspension or Termination of the Plan. Optionee understands
that the Plan is discretionary in nature and may be amended, suspended or
terminated by the Company at any time. Notwithstanding the foregoing, no
amendment, suspension or termination of the Plan shall impair the Optionee’s
rights under this Option, unless the Optionee consents in writing to such
action.

6



--------------------------------------------------------------------------------



 



ATMEL CORPORATION
2005 STOCK PLAN
(AS AMENDED AND RESTATED MAY 20, 2009)
NOTICE OF GRANT OF STOCK OPTION
FOR DIRECTORS
     Unless otherwise defined herein, the terms defined in the Atmel Corporation
2005 Stock Plan (the “Plan”) shall have the same defined meanings in this Notice
of Grant of Stock Option (the “Notice of Grant”).
     Name:
     Address:
     You have been granted an option to purchase Common Stock of the Company,
subject to the terms and conditions of the Plan and this Notice of Grant and the
Stock Option Agreement, attached hereto as Exhibit A (together, the “Award
Agreement”), as follows:

         
Grant Number
       
 
 
 
   
Grant Date
       
 
 
 
   
Vesting Commencement Date
       
 
 
 
   
Exercise Price per Share
  $     
 
 
 
   
Total Number of Shares Granted
       
 
 
 
   
Total Exercise Price
  $     
 
 
 
   
Type of Option:
  ___ Incentive Stock Option    
 
       
 
  X Nonstatutory Stock Option    
 
       
Term/Expiration Date:
       
 
 
 
   

     Vesting Schedule:
     This Option may be exercised, in whole or in part, in accordance with the
following schedule:
     [Insert vesting schedule]
     Notwithstanding the foregoing, in the event of a Change of Control (as
defined below)

 



--------------------------------------------------------------------------------



 



and provided Optionee’s status as a Service Provider has not ceased as of
immediately prior to such Change of Control, one hundred percent (100%) of the
then-unvested and outstanding Shares subject to the Option will immediately vest
and become exercisable.
     For purposes of this Option Agreement, “Change of Control” shall mean the
occurrence of any of the following events:
     (i) The consummation by the Company of a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) more than 50% of
the total voting power represented by the voting securities of the Company or
such surviving entity outstanding immediately after such merger or
consolidation;
     (ii) The approval by the stockholders of the Company, or if stockholder
approval is not required, approval by the Board, of a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets;
     (iii) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) becoming the “beneficial owner” (as
defined in Rule 13d-3 under said Act), directly or indirectly, of securities of
the Company representing 50% or more of the total voting power represented by
the Company’s then outstanding voting securities; or
     (iv) A change in the composition of the Board, as a result of which fewer
than a majority of the directors are Incumbent Directors. “Incumbent Directors”
will mean directors who either (A) are directors of the Company as of the date
hereof, or (B) are either (x) elected by the Board pursuant to Section 3.4 of
the Bylaws of the Company, or (y) nominated by the Board for election by the
stockholders pursuant to Section 3.3 of the Bylaws of the Company, in either
case (x) or (y), with the affirmative votes of at least a majority of those
directors whose election or nomination was not in connection with any
transactions described in subsections (i), (ii), or (iii) or in connection with
an actual or threatened proxy contest relating to the election of directors of
the Company.
     Termination Period:
     This Option will be exercisable for ninety (90) days after Optionee ceases
to be a Service Provider to the extent it has vested as of such date; provided,
however, that if Optionee ceases to be a Service Provider as the result of his
or her death or Disability, this Option may be exercised for one (1) year after
Optionee ceases to be a Service Provider to the extent it has vested as of such
date. In no event may Optionee exercise this Option after the Term/Expiration
Date as provided above and may be subject to earlier termination as provided in
Section 16(c) of the Plan.
     By Optionee’s signature and the signature of the Company’s representative
below, Optionee and the Company agree that this Option is granted under and
governed by the terms and conditions of the Plan and this Award Agreement.
Optionee has reviewed the Plan and this Award Agreement in their entirety, has
had an opportunity to obtain the advice of counsel prior

2



--------------------------------------------------------------------------------



 



to executing this Award Agreement and fully understands all provisions of the
Plan and Award Agreement. Optionee hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Administrator upon
any questions relating to the Plan and Award Agreement. Optionee further agrees
to notify the Company upon any change in the residence address indicated below.

                  OPTIONEE:       ATMEL CORPORATION:    
 
               
 
          /s/ Steven Laub                   Signature       By: Steven Laub    
 
               
 
          President and Chief Executive Officer                   Print Name    
  Title    
 
               
DATED:
               
 
 
 
                         
 
                              Residence Address            

3



--------------------------------------------------------------------------------



 



EXHIBIT A
ATMEL CORPORATION
2005 STOCK PLAN
(AS AMENDED AND RESTATED MAY 20, 2009)
STOCK OPTION AGREEMENT
     1. Grant of Option. The Administrator of the Company hereby grants to the
Optionee named in the Notice of Grant (the “Optionee”) an option (the “Option”)
to purchase the number of Shares, as set forth in the Notice of Grant, at the
exercise price per share set forth in the Notice of Grant (the “Exercise
Price”), subject to the terms and conditions of the Plan, which is incorporated
herein by reference. Subject to Section 18(c) of the Plan, in the event of a
conflict between the terms and conditions of the Plan and the terms and
conditions of this Award Agreement, the terms and conditions of the Plan shall
prevail. Capitalized terms used and not defined in this Award Agreement shall
have the meaning set forth in the Plan.
          If designated in the Notice of Grant as an Incentive Stock Option
(“ISO”), this Option is intended to qualify as an Incentive Stock Option under
Section 422 of the Code. However, if this Option is intended to be an Incentive
Stock Option, to the extent that it exceeds the $100,000 rule of Code Section
422(d) it shall be treated as a Nonstatutory Stock Option (“NSO”).
     2. Exercise of Option.
          (a) Right to Exercise. This Option is exercisable during its term in
accordance with the Vesting Schedule set out in the Notice of Grant and the
applicable provisions of the Plan and this Award Agreement.
          (b) Method of Exercise. This Option is exercisable in a manner and
pursuant to such procedures as the Administrator may determine, which shall
state the election to exercise the Option, the number of Shares in respect of
which the Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Company pursuant to the
provisions of the Plan (the “Exercise Notice”). The Exercise Notice shall be
completed by the Optionee and delivered to Secretary of the Company. The
Exercise Notice shall be accompanied by payment of the aggregate Exercise Price
as to all Exercised Shares, together with any applicable withholding taxes. This
Option shall be deemed to be exercised upon receipt by the Company of such fully
executed Exercise Notice accompanied by such aggregate Exercise Price, together
with any applicable withholding taxes.
          No Shares shall be issued pursuant to the exercise of this Option
unless such issuance and exercise complies with Applicable Laws. Assuming such
compliance, for income tax purposes the Exercised Shares shall be considered
transferred to the Optionee on the date the Option is exercised with respect to
such Exercised Shares.

4



--------------------------------------------------------------------------------



 



     3. Method of Payment. Payment of the aggregate Exercise Price shall be by
any of the following, or a combination thereof, at the election of the Optionee:
          (a) cash; or
          (b) check; or
          (c) consideration received by the Company under a cashless exercise
program implemented by the Company in connection with the Plan; or
          (d) with the Administrator’s consent, surrender of other Shares,
provided that such Shares (i) in the case of Shares acquired from the Company,
have been vested and owned by the Optionee for more than six (6) months on the
date of surrender, AND (ii) have a Fair Market Value on the date of surrender
equal to the aggregate Exercise Price of the Exercised Shares.
     4. Beneficiary. If the Optionee dies while a Service Provider, this Option
may, to the extent the Option is vested on the date of death, be exercised
following the Optionee’s death within such period of time as is specified in the
Notice of Grant (but in no event later than the expiration of the term of this
Option as specified in the Notice of Grant), by the Optionee’s designated
beneficiary, provided such beneficiary has been designated prior to Optionee’s
death in a form and manner acceptable to the Administrator, pursuant to
Section 5(b)(viii) of the Plan. If no beneficiary has been designated by the
Optionee in a form and manner acceptable to the Administrator, then this Option
may be exercised by the personal representative of the Optionee’s estate or in
the event no administration of the Optionee’s estate is required, then by the
successor-in-interest to whom this Option is transferred pursuant to the
Optionee’s will or in accordance with the laws of descent and distribution, as
the case may be.
     5. Non-Transferability of Option. Except as set forth in Section 4 above,
this Option may not be transferred in any manner otherwise than by will or by
the laws of descent or distribution and may be exercised during the lifetime of
Optionee only by the Optionee. The terms of the Plan and this Award Agreement
shall be binding upon the executors, administrators, heirs, successors and
assigns of the Optionee.
     6. Term of Option. This Option may be exercised only within the term set
out in the Notice of Grant, and may be exercised during such term only in
accordance with the Plan and the terms of this Award Agreement. Tax Obligations.
     7. Tax Obligations.
          (a) Withholding Taxes. Notwithstanding any contrary provision of this
Award Agreement, no certificate representing the Shares shall be issued to
Optionee, unless and until satisfactory arrangements (as determined by the
Administrator) shall have been made by Optionee with respect to the payment of
income, employment and other taxes which the Company determines must be withheld
with respect to such Shares. Optionee agrees to make appropriate arrangements
with the Company (or the Parent or Subsidiary employing or retaining Optionee)
for the satisfaction of all Federal, state, local and foreign income and
employment tax withholding requirements applicable to the Option exercise.
Optionee acknowledges and agrees

5



--------------------------------------------------------------------------------



 



that the Company may refuse to honor the exercise and refuse to deliver Shares
if such withholding amounts are not delivered at the time of exercise.
          (b) Notice of Disqualifying Disposition of ISO Shares. If the Option
granted to Optionee herein is an ISO, and if Optionee sells or otherwise
disposes of any of the Shares acquired pursuant to the ISO on or before the
later of (1) the date two years after the Grant Date, or (2) the date one year
after the date of exercise, the Optionee will immediately notify the Company in
writing of such disposition. Optionee agrees that Optionee may be subject to
income tax withholding by the Company on the compensation income recognized by
the Optionee.
     8. Rights as a Stockholder. Neither Optionee nor any person claiming under
or through Optionee shall have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares shall have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
Optionee. After such issuance, recordation and delivery, Optionee shall have all
the rights of a stockholder of the Company with respect to voting such Shares
and receipt of dividends and distributions on such Shares.
     9. Entire Agreement; Governing Law. The Plan is incorporated herein by
reference. The Plan and this Award Agreement constitute the entire agreement of
the parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and Optionee with
respect to the subject matter hereof, and may not be modified adversely to the
Optionee’s interest except by means of a writing signed by the Company and
Optionee. This agreement is governed by the internal substantive laws, without
regard to the choice of law rules, of the State of California.
     10. No Guarantee of Continued Service. OPTIONEE ACKNOWLEDGES AND AGREES
THAT THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED
ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (AND NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED AN OPTION OR PURCHASING SHARES
HEREUNDER). OPTIONEE FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE
TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO
NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A
SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL
NOT INTERFERE WITH OPTIONEE’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE
OPTIONEE’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT
CAUSE.
     11. Address for Notices. Any notice to be given to the Company under the
terms of this Award Agreement shall be addressed to the Company at Atmel
Corporation, Attention: Stock Administration Department, 2325 Orchard Parkway,
San Jose, CA 95131, or at such other address as the Company may hereafter
designate in writing.
     12. Binding Agreement. Subject to the limitation on the transferability of
this grant contained herein, this Award Agreement shall be binding upon and
inure to the benefit of the heirs, legatees, legal representatives, successors
and assigns of the parties hereto.

6



--------------------------------------------------------------------------------



 



     13. Additional Conditions to Issuance of Stock. The Company will not be
required to issue any certificate or certificates for Shares hereunder prior to
fulfillment of all the following conditions: (a) the admission of such Shares to
listing on all stock exchanges on which such class of stock is then listed;
(b) the completion of any registration or other qualification of such Shares
under any U.S. state or federal law or under the rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body,
which the Administrator will, in its absolute discretion, deem necessary or
advisable; (c) the obtaining of any approval or other clearance from any U.S.
state or federal governmental agency, which the Administrator will, in its
absolute discretion, determine to be necessary or advisable; and (d) the lapse
of such reasonable period of time following the date of exercise as the
Administrator may establish from time to time for reasons of administrative
convenience.
     14. Administrator Authority. The Administrator shall have the power to
interpret the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Shares subject to the Option have
vested). All actions taken and all interpretations and determinations made by
the Administrator in good faith shall be final and binding upon Optionee, the
Company and all other interested persons. The Administrator shall not be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Award Agreement.
     15. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Options awarded under the Plan or future
Options that may be awarded under the Plan by electronic means or request
Optionee’s consent to participate in the Plan by electronic means. Optionee
hereby consents to receive such documents by electronic delivery and agrees to
participate in the Plan through any on-line or electronic system established and
maintained by the Company or another third party designated by the Company.
     16. Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Award Agreement.
     17. Agreement Severable. In the event that any provision in this Award
Agreement shall be held invalid or unenforceable, such provision shall be
severable from, and such invalidity or unenforceability shall not be construed
to have any effect on, the remaining provisions of this Award Agreement.
     18. Amendment, Suspension or Termination of the Plan. Optionee understands
that the Plan is discretionary in nature and may be amended, suspended or
terminated by the Company at any time. Notwithstanding the foregoing, no
amendment, suspension or termination of the Plan shall impair the Optionee’s
rights under this Option, unless the Optionee consents in writing to such
action.

7



--------------------------------------------------------------------------------



 



ATMEL CORPORATION
2005 STOCK PLAN
(AS AMENDED AND RESTATEDMAY 20, 2009)
NOTICE OF GRANT OF STOCK OPTION
FOR NON-U.S. EMPLOYEES1
     Unless otherwise defined herein, the terms defined in the Atmel Corporation
2005 Stock Plan (the “Plan”) shall have the same defined meanings in this Notice
of Grant of Stock Option (the “Notice of Grant”).
     Name:
     Address:
     You have been granted an option to purchase Common Stock of the Company,
subject to the terms and conditions of the Plan and this Notice of Grant and the
Stock Option Agreement, attached hereto as Exhibit A, including any
country-specific appendix thereto (together, the “Award Agreement”), as follows:

         
Grant Number
       
 
 
 
   
Grant Date
       
 
 
 
   
Vesting Commencement Date
       
 
 
 
   
Exercise Price per Share
  $     
 
 
 
   
Total Number of Shares Granted
       
 
 
 
   
Total Exercise Price
  $     
 
 
 
   
Type of Option:
  ___ Incentive Stock Option    
 
       
 
  ___ Nonstatutory Stock Option    
 
       
Term/Expiration Date:
       
 
 
 
   
Vesting Schedule:
       

 

1   This form of Award Agreement is intended for Optionees, including U.S.
citizens, working outside the U.S. at the time of grant.

 



--------------------------------------------------------------------------------



 



     This Option may be exercised, in whole or in part, in accordance with the
following schedule:
     [Insert vesting schedule]
     Termination Period:
     This Option will be exercisable for ninety (90) days after Optionee ceases
to be an active Service Provider to the extent it has vested as of such date;
provided, however, that if Optionee ceases to be an active Service Provider as
the result of his or her death or Disability, this Option may be exercised for
one (1) year after Optionee ceases to be an active Service Provider to the
extent it has vested as of such date. In no event may Optionee exercise this
Option after the Term/Expiration Date as provided above and this Option may be
subject to earlier termination as provided in Section 16(c) of the Plan.
     By Optionee’s signature and the signature of the Company’s representative
below, Optionee and the Company agree that this Option is granted under and
governed by the terms and conditions of the Plan and this Award Agreement.
Optionee has reviewed the Plan and this Award Agreement in their entirety, has
had an opportunity to obtain the advice of counsel prior to executing this Award
Agreement and fully understands all provisions of the Plan and Award Agreement.
Optionee hereby agrees to accept as binding, conclusive and final all decisions
or interpretations of the Administrator upon any questions relating to the Plan
and Award Agreement. Optionee further agrees to notify the Company upon any
change in the residence address indicated below.

                  OPTIONEE:       ATMEL CORPORATION:    
 
               
 
          /s/ Steven Laub                   Signature       By: Steven Laub    
 
               
 
          President and Chief Executive Officer                   Print Name    
  Title    
 
               
DATED:
               
 
 
 
                         
 
                              Residence Address            

2



--------------------------------------------------------------------------------



 



EXHIBIT A
ATMEL CORPORATION
2005 STOCK PLAN
(AS AMENDED AND RESTATED MAY 20, 2009)
STOCK OPTION AGREEMENT
FOR NON-U.S. EMPLOYEES
     1. Grant of Option. The Administrator of the Company hereby grants to the
Optionee named in the Notice of Grant (the “Optionee”) an option (the “Option”)
to purchase the number of Shares, as set forth in the Notice of Grant, at the
exercise price per share set forth in the Notice of Grant (the “Exercise
Price”), subject to the terms and conditions in this Award Agreement, including
any country-specific appendix thereto, and the Plan, which is incorporated
herein by reference. Subject to Section 18(c) of the Plan, in the event of a
conflict between the terms and conditions of the Plan and the terms and
conditions of this Award Agreement, the terms and conditions of the Plan shall
prevail. Capitalized terms used and not defined in this Award Agreement shall
have the meaning set forth in the Plan.
          If designated in the Notice of Grant as an Incentive Stock Option
(“ISO”) this Option is intended to qualify as an Incentive Stock Option under
Section 422 of the Code. However, if this Option is intended to be an Incentive
Stock Option, to the extent that it exceeds the $100,000 rule of Code Section
422(d) it shall be treated as a Nonstatutory Stock Option (“NSO”)
     2. Exercise of Option.
          (a) Right to Exercise. This Option is exercisable during its term in
accordance with the Vesting Schedule set out in the Notice of Grant and the
applicable provisions of the Plan and this Award Agreement.
          (b) Method of Exercise. This Option is exercisable in a manner and
pursuant to such procedures as the Administrator may determine, which shall
state the election to exercise the Option, the number of Shares in respect of
which the Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Company pursuant to the
provisions of the Plan (the “Exercise Notice”). The Exercise Notice shall be
completed by the Optionee and delivered to Secretary of the Company. The
Exercise Notice shall be accompanied by payment of the aggregate Exercise Price
as to all Exercised Shares, together with any applicable Tax Obligations (as
defined in Section 6 below). This Option shall be deemed to be exercised upon
receipt by the Company of such fully executed Exercise Notice accompanied by
such aggregate Exercise Price, together with any applicable Tax Obligations, as
defined in Section 6 below.

3



--------------------------------------------------------------------------------



 



          No Shares shall be issued pursuant to the exercise of this Option
unless such issuance and exercise complies with Applicable Laws. Assuming such
compliance, for tax purposes the Exercised Shares shall be considered
transferred to the Optionee on the date the Option is exercised with respect to
such Exercised Shares.
     3. Method of Payment. Payment of the aggregate Exercise Price shall be by
any of the following, or a combination thereof, unless provided otherwise in the
country-specific appendix:
          (a) cash; or
          (b) check; or
          (c) consideration received by the Company under a cashless exercise
program implemented by the Company in connection with the Plan.
     4. Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Optionee only by the Optionee. The terms of
the Plan and this Award Agreement shall be binding upon the executors,
administrators, heirs, successors and assigns of the Optionee.
     5. Term of Option. This Option may be exercised only within the term set
out in the Notice of Grant, and may be exercised during such term only in
accordance with the Plan and the terms of this Award Agreement.
     6. Tax Obligations.
          (a) Notice of Disqualifying Disposition of ISO Shares: This paragraph
6(a) applies to U.S. taxpayers only. If the Option granted to Optionee herein is
an ISO, and if Optionee sells or otherwise disposes of any of the Shares
acquired pursuant to the ISO on or before the later of (1) the date two years
after the Grant Date, or (2) the date one year after the date of exercise, the
Optionee will immediately notify the Company in writing of such disposition.
Optionee agrees that Optionee may be subject to income tax withholding by the
Company on the compensation income recognized by the Optionee.
          (b) Regardless of any action the Company or Optionee’s employer (the
“Employer”) takes with respect to any or all income tax, social insurance,
payroll tax, payment on account or other tax obligations related to Optionee’s
participation in the Plan and legally applicable to Optionee (“Tax
Obligations”), Optionee acknowledges that the ultimate liability for all Tax
Obligations is and remains Optionee’s responsibility and may exceed the amount
actually withheld by the Company or the Employer. Optionee further acknowledges
that the Company and/or the Employer (1) make no representations or undertaking
regarding the treatment of any Tax Obligations in connection with any aspect of
the Option, including, without limitation, the grant or vesting of the Option,
the issuance of Shares at exercise of the Option, the subsequent sale of Shares
acquired pursuant to such issuance and the receipt of any dividends; and

4



--------------------------------------------------------------------------------



 



(2) do not commit to and are under no obligation to structure the terms of the
grant or any aspect of the Option to reduce or eliminate Optionee’s liability
for Tax Obligations or achieve any particular tax result. Furthermore, if
Optionee has become subject to tax in more than one jurisdiction between the
Grant Date and the date of any relevant taxable event, Optionee acknowledges
that the Company and/or the Employer (or former employer, as applicable) may be
required to withhold or account for Tax Obligations in more than one
jurisdiction.
          (c) Prior to any relevant taxable or tax-withholding event, as
applicable, Optionee will pay or make adequate arrangements satisfactory to the
Company and/or the Employer to satisfy all Tax Obligations. In this regard,
Optionee authorizes the Company and/or the Employer, or their respective agents,
at their discretion, to satisfy the obligations with regard to all Tax
Obligations by one or a combination of the following:

  (i)   withholding from Optionee’s wages or other cash compensation paid to
Optionee by the Company, the Employer and/or any other Subsidiary or Affiliate;
or     (ii)   withholding from proceeds of the sale of Shares acquired at
exercise of the Option either through a voluntary sale or through a mandatory
sale arranged by the Company (on Optionee’s behalf pursuant to this
authorization); or     (iii)   withholding in Shares to be issued at exercise of
the Option.

          (d) To avoid any negative accounting treatment, the Company may
withhold or account for Tax Obligations by considering applicable minimum
statutory withholding amounts or other applicable withholding rates. If the
obligation for Tax Obligations is satisfied by withholding in Shares, for tax
purposes, Optionee is deemed to have been issued the full number of Shares
subject to the exercise, notwithstanding that a number of the Shares are held
back solely for the purpose of paying the Tax Obligations due as a result of any
aspect of Optionee’s participation in the Plan.
          (e) Finally, Optionee shall pay to the Company or the Employer any
amount of Tax Obligations that the Company or the Employer may be required to
withhold or account for as a result of Optionee’s participation in the Plan that
cannot be satisfied by the means previously described in this Section. The
Company may refuse to issue or deliver the Shares or the proceeds of the sale of
Shares, if Optionee fails to comply with Optionee’s obligations in connection
with the Tax Obligations.
     7. No Tax Advice Regarding Grant. The Company is not providing any tax,
legal or financial advice, nor is the Company making any recommendations
regarding Optionee’s participation in the Plan, or Optionee’s acquisition or
sale of the underlying Shares. Optionee is hereby advised to consult with his or
her own personal tax, legal and financial advisors regarding participation in
the Plan before taking any action related to the Plan.

5



--------------------------------------------------------------------------------



 



     8. Entire Agreement: Governing Law.
          (a) The Plan is incorporated herein by reference. The Plan and this
Award Agreement constitute the entire agreement of the parties with respect to
the subject matter hereof and supersede in their entirety all prior undertakings
and agreements of the Company and Optionee with respect to the subject matter
hereof, and may not be modified adversely to the Optionee’s interest except by
means of a writing signed by the Company and Optionee.
          (b) This Agreement is governed by the internal substantive laws, but
not the choice of law rules, of California. For purposes of litigating any
dispute that arises directly or indirectly from the relationship of the parties
evidenced by the Option or this Award Agreement, the parties hereby submit to
and consent to the exclusive jurisdiction of the State of California and agree
that such litigation shall be conducted only in the courts of the County of
Santa Clara, State of California, or the federal courts for the United States
for the Northern District of California, and no other courts, where this grant
is made and/or to be performed.
     9. Rights as a Stockholder. Neither Optionee nor any person claiming under
or through Optionee shall have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares shall have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
Optionee. After such issuance, recordation and delivery, Optionee shall have all
the rights of a stockholder of the Company with respect to voting such Shares
and receipt of dividends and distributions on such Shares.
     10. Nature of Grant. In accepting the grant of the Option, Optionee
acknowledges that:
          (a) the Plan is established voluntarily by the Company, is
discretionary in nature and may be modified, amended, suspended or terminated by
the Company at any time; notwithstanding the foregoing, no amendment, suspension
or termination of the Plan shall impair the Optionee’s rights under this Option,
unless the Optionee consents in writing to such action;
          (b) the grant of the Option is voluntary and occasional and does not
create any contractual or other right to receive future grants of Options, or
benefits in lieu of Options, even if Options have been granted repeatedly in the
past;
          (c) all decisions with respect to future grants of Options, if any,
will be at the sole discretion of the Company;
          (d) Optionee is voluntarily participating in the Plan;

6



--------------------------------------------------------------------------------



 



          (e) the Option and the Shares are an extraordinary item that does not
constitute compensation of any kind for services of any kind rendered to the
Company or the Employer and which is outside the scope of Optionee’s employment
contract, if any;
          (f) the Option and the Shares are not intended to replace any pension
rights or compensation;
          (g) the Option and the Shares are not part of normal or expected
compensation or salary for any purposes, including, without limitation,
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company, the
Employer or any Subsidiary or Affiliate;
          (h) the grant of the Option and Optionee’s participation in the Plan
shall not be interpreted to form an employment contract or relationship with the
Company or any Subsidiary or Affiliate;
          (i) the future value of the Option Shares Option is unknown and cannot
be predicted with certainty;
          (j) if the Option Shares do not increase in value, the Option will
have no value;
          (k) if Optionee exercises the Option and obtains Shares, the value of
those Shares may increase or decrease in value, even below the Exercise Price;
          (l) in consideration of the grant of the Option, no claim or
entitlement to compensation or damages shall arise from forfeiture of the Option
resulting from termination of Optionee’s status as a Service Provider for the
Company or the Employer (for any reason whatsoever and whether or not in breach
of local labor laws), and Optionee irrevocably releases the Company and the
Employer from any such claim that may arise; if, notwithstanding the foregoing,
any such claim is found by a court of competent jurisdiction to have arisen,
Optionee shall be deemed irrevocably to have waived his or her entitlement to
pursue such claim;
          (m) in the event of termination of Optionee’s status as a Service
Provider (whether or not in breach of local labor laws), Optionee’s right to
vest in the Option under the Plan, if any, will terminate effective as of the
date that Optionee’s status as an active Service Provider terminates and will
not be extended by any notice period mandated under local law (e.g., status as
an active Service Provider would not include a period of “garden leave” or
similar period pursuant to local law); the Administrator shall have the
exclusive discretion to determine when Optionee’s status as an active Service
Provider has terminated for purposes of the Option grant; and

7



--------------------------------------------------------------------------------



 



          (n) the Option and benefits under the Plan, if any, will not
automatically transfer to another company in the case of a merger, takeover or
transfer of liability.
     11. DATA PRIVACY
          (a) Optionee hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of Optionee’s
personal data as described in this Award Agreement and any other Option grant
materials by and among, as applicable, the Employer, the Company and any other
Subsidiary or Affiliate for the exclusive purpose of implementing, administering
and managing Optionee’s participation in the Plan.
          (b) Optionee understands that the Company and the Employer may hold
certain personal information about Optionee, including, but not limited to,
Optionee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any Shares or directorships held in the Company, details of all Options or any
other entitlement to Shares granted, canceled, exercised, vested, unvested or
outstanding in Optionee’s favor, for the exclusive purpose of implementing,
administering and managing the Plan (“Data”).
          (c) Optionee understands that Data will be transferred to any broker
designated by the Company and any other third parties as may be selected by the
Company in the future, which are assisting the Company with the implementation,
administration and management of the Plan. Optionee understands that the
recipients of the Data may be located in the United States or elsewhere, and
that the recipients’ country (e.g., the United States) may have different data
privacy laws and protections than Optionee’s country. Optionee understands that
he or she may request a list with the names and addresses of any potential
recipients of the Data by contacting Optionee’s local human resources
representative. Optionee authorizes the Company, any broker designated by the
Company and any other possible recipients which may assist the Company
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the sole purpose of implementing, administering and managing
Optionee’s participation in the Plan.
          (d) Optionee understands that he or she may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing Optionee’s local human resources
representative. Optionee understands,

8



--------------------------------------------------------------------------------



 



however, that refusing or withdrawing his or her consent may affect his or her
ability to participate in the Plan. For more information on the consequences of
Optionee’s refusal to consent or withdrawal of consent, Optionee understands
that he or she may contact Optionee’s local human resources representative.
     12. No Guarantee of Continued Service. OPTIONEE ACKNOWLEDGES AND AGREES
THAT THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED
ONLY BY CONTINUING AS AN ACTIVE SERVICE PROVIDER AT THE WILL OF THE COMPANY (AND
NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED AN OPTION OR PURCHASING SHARES
HEREUNDER). OPTIONEE FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE
TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO
NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A
SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL
NOT INTERFERE WITH OPTIONEE’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE
OPTIONEE’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT
CAUSE.
     13. Address for Notices. Any notice to be given to the Company under the
terms of this Award Agreement shall be addressed to the Company at Atmel
Corporation, Attention: Stock Administration Department, 2325 Orchard Parkway,
San Jose, CA 95131, or at such other address as the Company may hereafter
designate in writing.
     14. Binding Agreement. Subject to the limitation on the transferability of
this grant contained herein, this Award Agreement shall be binding upon and
inure to the benefit of the heirs, legatees, legal representatives, successors
and assigns of the parties hereto.
     15. Additional Conditions to Issuance of Stock. The Company will not be
required to issue any certificate or certificates for Shares hereunder prior to
fulfillment of all the following conditions: (a) the admission of such Shares to
listing on all stock exchanges on which such class of stock is then listed;
(b) the completion of any registration or other qualification of such Shares
under any foreign, local, U.S. state or federal law or under the rulings or
regulations of the U.S. Securities and Exchange Commission or any other
governmental regulatory body, which the Administrator will, in its absolute
discretion, deem necessary or advisable; (c) the obtaining of any approval or
other clearance from any foreign, local, U.S. state or federal governmental
agency, which the Administrator will, in its absolute discretion, determine to
be necessary or advisable; and (d) the lapse of such reasonable period of time
following the date of exercise as the Administrator may establish from time to
time for reasons of administrative convenience.
     16. Administrator Authority. The Administrator shall have the power to
interpret the Plan and this Award Agreement and to adopt such rules for the

9



--------------------------------------------------------------------------------



 



administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Shares subject to the Option have
vested). All actions taken and all interpretations and determinations made by
the Administrator in good faith shall be final and binding upon Optionee, the
Company and all other interested persons. The Administrator shall not be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Award Agreement.
     17. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Options awarded under the Plan or future
Options that may be awarded under the Plan by electronic means or request
Optionee’s consent to participate in the Plan by electronic means. Optionee
hereby consents to receive such documents by electronic delivery and agrees to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.
     18. Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Award Agreement.
     19. Language. If Optionee received this Award Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version differs from the English version, the
English version shall control.
     20. Agreement Severable. The provisions of this Award Agreement are
severable, and in the event that any provision in this Award Agreement shall be
held invalid or unenforceable, in whole or in part, such provision shall be
severable from, and such invalidity or unenforceability shall not be construed
to have any effect on, the remaining provisions of this Award Agreement.
     21. Appendix. Notwithstanding any provisions in this Award Agreement, the
Option granted to Optionee shall be subject to any special terms and conditions
set forth in any appendix to this Award Agreement for Optionee’s country (the
“Appendix”). Moreover, if Optionee relocates to one of the countries included in
the Appendix, the special terms and conditions for such country shall apply to
Optionee, to the extent the Company determines that the application of such
terms and conditions is necessary or advisable in order to comply with local law
or to facilitate the administration of the Plan. The Appendix constitutes part
of this Award Agreement.
     22. Imposition of Other Requirements. The Company reserves the right to
impose other requirements on Optionee’s participation in the Plan, on the Option
and on any Shares acquired under the Plan, to the extent the Company determines
it is necessary or advisable in order to comply with local law or facilitate the
administration of the Plan, and to require Optionee to execute any additional
agreements or undertaking that may necessary to accomplish the foregoing.

10



--------------------------------------------------------------------------------



 



APPENDIX
ATMEL CORPORATION
2005 STOCK PLAN
COUNTRY-SPECIFIC PROVISIONS FOR OPTIONS
FOR NON-US EMPLOYEES
     This Appendix includes special terms and conditions applicable to the
Optionees in the countries below. These terms and conditions are in addition to
those set forth in the Award Agreement. Any capitalized term used in this
Appendix without definition shall have the meaning ascribed to it in the Award
Agreement or the Plan, as applicable.
     This Appendix also includes information relating to exchange control and
other issues of which the Optionee should be aware with respect to his or her
participation in the Plan. The information is based on the laws in effect in the
respective countries as of August 2008. Such laws are often complex and change
frequently. As a result, the Company strongly recommends that the Optionee not
rely on the information herein as the only source of information relating to the
consequences of participation in the Plan because the information may be out of
date at the time Optionee exercises the Option or Shares acquired under the Plan
are sold.
     Finally, if the Optionee is a citizen or resident of a country other than
the one in which he or she is currently working, the information contained
herein may not be applicable to the Optionee.
CHINA
     Vesting Condition.
     In keeping with paragraph 15 of the Award Agreement, notwithstanding the
Vesting Schedule set forth in the Notice of Grant, the Option shall not vest in
accordance with the Vesting Schedule unless and until the Company first attains
all necessary approvals from State Administration of Foreign Exchange or its
local counterpart under the Implementing Rules of the Measures for
Administration of Foreign Exchange of Individuals for a dedicated foreign
exchange account to receive foreign remittances in connection with the vesting
and exercise of the Option and the sale of the Shares and repatriation of
foreign currency to China.
     Exchange Control Requirements.
     The Optionee understands and agrees to comply with exchange control laws in
China and to immediately repatriate the proceeds from the sale of Shares to
China. The Optionee further understands that such repatriation of funds may need
to be effected

11



--------------------------------------------------------------------------------



 



through a special foreign exchange control account established by the Company or
its Subsidiary or Affiliate, and the Optionee hereby consents and agrees that
the proceeds from the sale of Shares may be transferred to such special account
prior to being delivered to the Optionee.
     Method of Payment.
     Due to regulatory requirements in China, Optionee may pay the aggregate
Exercise Price solely by means of a cashless sell-all exercise procedure as
described in paragraph 3(c) of Exhibit A under which all Shares to be issued
upon the exercise of the Option shall be sold and the proceeds of the sale of
Shares, less the Exercise Price, any Tax Obligations or brokerage fees or
commissions, will be remitted to the Optionee. Optionee will not be permitted to
hold Shares after exercise. Depending on the development of laws and status as a
national of a country other than the People’s Republic of China, the Company
reserves the right to modify the methods of exercising the Option and, in its
sole discretion, permit other methods of exercise and payment of Exercise Price
and Tax Obligations.
FINLAND
     Securities Law Information.
     For employees residing in the EEA, additional information about the Plan is
available in a disclosure statement for employees (intended to comply with
exemption from the obligation to publish a prospectus under Article 4(1)(e) of
Directive 2003/71/EC of the European Parliament and of the Council of 4
November 2003 on the Prospectus to be Published when Securities are Offered to
the Public or Admitted to Trading). The statement is available on Atmel’s
intranet at http://www-sjo.atmel.com/sjo/formf.html.
FRANCE
     See French Award Agreement.
GERMANY
     Securities Law Information.
     For employees residing in the EEA, additional information about the Plan is
available in a disclosure statement for employees (intended to comply with
exemption from the obligation to publish a prospectus under Article 4(1)(e) of
Directive 2003/71/EC of the European Parliament and of the Council of 4
November 2003 on the Prospectus to be Published when Securities are Offered to
the Public or Admitted to Trading). The statement is available on Atmel’s
intranet at http://www-sjo.atmel.com/sjo/formf.html.
     Data Privacy.
     This provision supplements paragraph 10 of Exhibit A:

12



--------------------------------------------------------------------------------



 



     The Optionee understands that Data will be held only as long as is
necessary to implement, administer and manage the Optionee’s participation in
the Plan.
HONG KONG
     Securities Law Information.
     To facilitate compliance with securities laws in Hong Kong, the Optionee
agrees not to sell the Shares issued upon exercise of the Options within six
months of the grant date.
     WARNING: The Option and the Shares to be issued upon exercise of the Option
are available only to eligible employees of the Company or a Subsidiary or
Affiliate participating in the Plan; they are not a public offer of securities.
The contents of the Award Agreement and this Appendix have not been reviewed by
any regulatory authority in Hong Kong and the Optionee is advised to exercise
caution in relation to the Option. If the Optionee is in any doubt about any of
the contents of the Plan or the Award Agreement (including Exhibit A and this
Appendix), the Optionee should obtain independent professional advice.
INDIA
     Manner of Exercising Option.
     Due to legal restrictions in India, Optionee will not be permitted to pay
the Exercise Price by a “sell-to-cover” exercise such that part of the Shares
subject to the Option will be sold immediately upon exercise and the proceeds of
sale will be remitted to the Company to cover the Exercise Price for the
purchased Shares and any Tax-Obligations, including Fringe Benefit Tax
withholding. The Company reserves the right to provide Optionee with this method
of exercise depending on the development of local law.
     Fringe Benefit Tax Obligation.
     By accepting the Option, Optionee consents and agrees to assume any and all
liability for fringe benefit tax that may be payable by the Company and/or the
Employer in connection with the Option at the discretion of the Company and/or
the Employer. Further, by accepting the Option, Optionee agrees that the Company
and/or the Employer may collect the fringe benefit tax from Optionee by any of
the means set forth in paragraph 6 of Exhibit A, Tax Obligations, or any other
reasonable method established by the Company. Optionee also agrees to execute
any other consents or elections required to accomplish the foregoing, promptly
upon request by the Company.

13



--------------------------------------------------------------------------------



 



     Exchange Control Information.
     Optionee understands that Optionee must repatriate any proceeds from the
sale of Shares acquired under the Plan and any dividends received in relation to
the Shares to India and convert the proceeds into local currency within 90 days
of receipt. Optionee will receive a foreign inward remittance certificate
(“FIRC”) from the bank where Optionee deposits the foreign currency. Optionee
should maintain the FIRC as evidence of the repatriation of fund in the event
the Reserve Bank of India or the Employer requests proof of repatriation.
IRELAND
     Issuance of Shares.
     The Company will issue only newly-issued Shares upon exercise of the
Option. In no event will treasury or reacquired Shares be issued to the
Participant upon exercise of the Option.
     Director Notification Obligation.
     If Optionee is a director, shadow director or secretary of the Company’s
Irish Subsidiary or Affiliate, Optionee must notify the Irish Subsidiary or
Affiliate in writing within five business days of receiving or disposing of an
interest in the Company (e.g., Options, Shares, etc.), or within five business
days of becoming aware of the event giving rise to the notification requirement
or within five days of becoming a director or secretary if such an interest
exists at the time. This notification requirement also applies with respect to
the interests of a spouse or children under the age of 18 of a director, shadow
director or secretary (whose interests will be attributed to the director,
shadow director or secretary).
JAPAN
     No country-specific terms apply.
KOREA
     Exchange Control Information.
     To remit funds out of Korea to exercise the Option by means of a cash
exercise method, Optionee must obtain a confirmation of the remittance by a
foreign exchange bank in Korea. This is an automatic procedure, (i.e., the bank
does not need to approve the remittance and the process should not take more
than a single day). Optionee likely will need to present to the bank processing
the transaction supporting documentation evidencing the nature of the
remittance. If Optionee receives US$500,000 or more from the sale of Shares,
Korean exchange control laws require Optionee to repatriate the proceeds to
Korea within 19 months of the sale.

14



--------------------------------------------------------------------------------



 



MALAYSIA
     No country-specific terms apply.
NORWAY
     Securities Law Information.
     For employees residing in the EEA, additional information about the Plan is
available in a disclosure statement for employees (intended to comply with
exemption from the obligation to publish a prospectus under Article 4(1)(e) of
Directive 2003/71/EC of the European Parliament and of the Council of 4
November 2003 on the Prospectus to be Published when Securities are Offered to
the Public or Admitted to Trading). The statement is available on Atmel’s
intranet at http://www-sjo.atmel.com/sjo/formf.html.
SINGAPORE
     Securities Law Information.
     This grant of Options under the Plan is being made on a private basis and
is, therefore, exempt from registration in Singapore.
     Director Notification Obligation.
     If Optionee is a director, associate director or shadow director of the
Company’s Singapore Subsidiary or Affiliate, Optionee is subject to certain
notification requirements under the Singapore Companies Act. Among these
requirements is an obligation to notify the Singapore Subsidiary or Affiliate in
writing when Optionee receives an interest (e.g., an Option or Shares) in the
Company or any Subsidiaries or Affiliates. In addition, Optionee must notify the
Singapore company when Optionee sells Shares or shares of any Subsidiary or
Affiliate (including when Optionee sells Shares acquired at exercise of the
Option). These notifications must be made within two days of acquiring or
disposing of any interest in the Company or any Subsidiary or Affiliate. In
addition, a notification of Optionee’s interests in the Company or any
Subsidiary or Affiliate must be made within two days of becoming a director.
SWITZERLAND
     Method of Exercise.
     Due to regulatory requirements in Switzerland, Optionee may pay the
aggregate Exercise Price solely by means of a cashless sell-all exercise
procedure as described in paragraph 3(c) of Exhibit A under which all Shares to
be issued upon the exercise of the Option shall be sold and the proceeds of the
sale of Shares, less the Exercise Price, any Tax Obligations or brokerage fees
or commissions, will be remitted to the Optionee. Optionee will not be permitted
to hold Shares after exercise. Depending on the development of laws in
Switzerland, the Company reserves the right to modify the

15



--------------------------------------------------------------------------------



 



methods of exercising the Option and, in its sole discretion, permit other
methods of exercise and payment of Exercise Price and Tax Obligations.
     Obligation to Provide Notice of Change in Residency
     Optionee agrees to notify stock plan administrator at the Company at
stockadmin@atmel.com if Optionee changes his or her canton of residence.
TAIWAN
     Exchange Control Information.
     Optionee may acquire and remit foreign currency (including proceeds from
the sale of Shares) into and out of Taiwan up to US$5,000,000 per year without
justification.
     If the transaction amount is TWD$500,000 or more in a single transaction,
Optionee must submit a Foreign Exchange Transaction Form and also provide
supporting documentation to the satisfaction of the remitting bank. Optionee
should consult his or her personal advisor to ensure compliance with applicable
exchange control laws in Taiwan.
UNITED KINGDOM
     Please see UK Award Agreement.

16



--------------------------------------------------------------------------------



 



ATMEL CORPORATION
2005 STOCK PLAN (AS AMENDED AND RESTATED MAY 20, 2009)
and
RULES FOR THE GRANT OF OPTIONS AND RESTRICTED STOCK UNITS
FOR PARTICIPANTS IN FRANCE
NOTICE OF GRANT OF STOCK OPTION FOR EMPLOYEES IN FRANCE
     Unless otherwise defined herein or in the Stock Option Agreement for
Employees in France (attached as Exhibit A), the terms defined in the Atmel
Corporation 2005 Stock Plan (the “U.S. Plan”) and the Rules of the Atmel
Corporation 2005 Stock Plan for the Grant of Options and Restricted Stock Units
for Participants in France (the “French Subplan”) (collectively, the “French
Plan”) shall have the same defined meanings in this Notice of Grant of
French-qualified Options (the “Notice of Grant”).
     Name (“Optionee”):
     Address:
     Optionee has been granted a French tax and social security contributions
qualified option (an “Option”) to purchase Common Stock of the Company, subject
to the terms and conditions of the French Plan and this Notice of Grant and the
Stock Option Agreement for Employees in France, attached hereto as Exhibit A
(together, the “Award Agreement”), as follows:

         
Grant Number:
       
 
 
 
   
Effective Grant Date:
       
 
       
 
       
Vesting Commencement Date:
       
 
       
Exercise Price per Share:
  $     
 
       
Total Number of Shares Granted:
       
 
       
 
       
Total Exercise Price:
  $     
 
       
 
       
Type of Option:
  ___ Incentive Stock Option    
 
       
 
  X Nonstatutory Stock Option    
 
       
Term/Expiration Date:
       
 
       
Vesting Schedule:
       

     This Option will vest in accordance with the terms and conditions of
Exhibit A and the following schedule:

1



--------------------------------------------------------------------------------



 



     100% of the Shares subject to the Option shall vest four years after the
Effective Grant Date subject to Optionee continuing to be an active Service
Provider through such date. Except in the case of Optionee’s death or Disability
(as set forth under subsection (b) of Termination Period below), no portion of
this Option shall vest prior to a date that is four years from the Effective
Grant Date. If the holding period for French-qualified Options is not met, this
Option may not receive favorable tax and social security treatment under French
law.
     Termination Period: This Option will be exercisable for ninety (90) days
after Optionee ceases to be an active Service Provider to the extent it has
vested as of such date; provided, however, that if Optionee ceases to be an
active Service Provider as the result of his or her death or Disability, the
following rules will apply:
(a) If Optionee ceases to be an active Service Provider as a result of his or
her death, this Option will immediately vest 100% and be exercisable by the
Optionee’s heirs for six months following the date of Optionee’s death. If the
Option is not exercised during this six-month period following the Optionee’s
death, the Option is forfeited.
(b) If Optionee ceases to be an active Service Provider as a result of
Disability, this Option (i) will immediately vest 25% for each year the Optionee
was a continuous active Service Provider from the Effective Grant Date until the
date of Disability and (ii) may be exercised for one (1) year after Optionee
ceases to be an active Service Provider due to Disability.
     Other than in the event of death, in no event may Optionee exercise this
Option after the Term/Expiration Date as provided above and this Option may be
subject to earlier termination as provided in Section 16(c) of the U.S. Plan.
     By Optionee’s signature and the signature of the Company’s representative
below, Optionee and the Company agree that this Option is granted under and
governed by the terms and conditions of the French Plan and this Award
Agreement. Optionee has reviewed the French Plan and this Award Agreement in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Award Agreement and fully understands all provisions of the
French Plan and Award Agreement. Optionee hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Administrator upon
any questions relating to the French Plan and Award Agreement. Optionee further
agrees to notify the Company upon any change in the residence address indicated
below.
     En signant et renvoyant le présent document décrivant les termes et
conditions de votre attribution d’Options, vous confirmez ainsi avoir lu et
compris les documents relatifs à cette attribution (le Plan pour la France, la
Notice d’Attribution et le Contrat)

2



--------------------------------------------------------------------------------



 



qui ont été communiqués en langue anglaise. Vous acceptez les termes en
connaissance de cause.1

             
OPTIONEE:
      ATMEL CORPORATION:    
 
           
 
      /s/ Steven Laub    
 
           
Signature
      By: Steven Laub    
 
           
 
      President and Chief Executive Officer    
Print Name
      Title    
 
           
DATED:
 
             
 
           
 
           
 
           
 
Residence Address
           

 

1   By signing and returning this document providing for the terms and
conditions of the Option grant, Optionee confirms having read and understood the
documents relating to this grant (the French Plan and the Agreement) which were
provided in English language. Optionee accepts the terms of those documents
accordingly.

3



--------------------------------------------------------------------------------



 



EXHIBIT A
ATMEL CORPORATION
2005 STOCK PLAN (AS AMENDED AND RESTATED MAY 20, 2009)
and
RULES FOR THE GRANT OF OPTIONS AND RESTRICTED STOCK UNITS
FOR PARTICIPANTS IN FRANCE
STOCK OPTION AGREEMENT FOR EMPLOYEES IN FRANCE
     1. Grant of Option. The Administrator of the Company hereby grants to the
Optionee named in the Notice of Grant an option (the “Option”) to purchase the
number of Shares, as set forth in the Notice of Grant, at the exercise price per
share set forth in the Notice of Grant (the “Exercise Price”), subject to the
terms and conditions in this Award Agreement and the French Plan, which is
incorporated herein by reference. Subject to Section 18(c) of the U.S. Plan, in
the event of a conflict between the terms and conditions of the French Plan and
the terms and conditions of this Award Agreement, the terms and conditions of
the French Plan shall prevail. Capitalized terms used and not defined in this
Award Agreement shall have the meaning set forth in the French Plan. To the
extent any term is defined in both the U.S. Plan and the French Subplan, for
purposes of this grant of French-qualified Options, the definitions in the
French Subplan shall prevail.
          If designated in the Notice of Grant as an Incentive Stock Option
(“ISO”) this Option is intended to qualify as a U.S. Incentive Stock Option
under Section 422 of the U.S. Internal Revenue Code of 1986, as amended (the
“Code”). However, if this Option is intended to be a U.S. Incentive Stock
Option, to the extent that it exceeds the $100,000 rule of Code Section 422(d)
it shall be treated as a Nonstatutory Stock Option (“NSO”)
     It is intended that the Option shall be a French-qualified Option that
qualifies for the favorable income tax and social security regime in France, as
set forth in the French Plan. However, the Company does not undertake to
maintain the status of the Option as a French-qualified Option. Optionee agrees
that Optionee will be responsible for paying personal income tax and Optionee’s
portion of social security contributions resulting from exercise of the Option
in the event the Option is no longer considered a French-qualified Option.
     2. Exercise of Option.
          (a) Right to Exercise. This Option is exercisable during its term in
accordance with the Vesting Schedule set out in the Notice of Grant and the
applicable provisions of the French Plan and this Award Agreement.

A-1



--------------------------------------------------------------------------------



 



          (b) Method of Exercise. This Option is exercisable in a manner and
pursuant to such procedures as the Administrator may determine, which shall
state the election to exercise the Option, the number of Shares in respect of
which the Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Company pursuant to the
provisions of the French Plan (the “Exercise Notice”). The Exercise Notice shall
be completed by the Optionee and delivered to the Secretary of the Company. The
Exercise Notice shall be accompanied by payment of the aggregate Exercise Price
as to all Exercised Shares, together with any applicable Tax Obligations (as
defined in Section 6 below). This Option shall be deemed to be exercised upon
receipt by the Company of such fully executed Exercise Notice accompanied by
such aggregate Exercise Price, together with any applicable Tax Obligations, as
defined in Section 6 below.
          No Shares shall be issued pursuant to the exercise of this Option
unless such issuance and exercise complies with Applicable Laws. Assuming such
compliance, for tax purposes the Exercised Shares shall be considered
transferred to the Optionee on the date the Option is exercised with respect to
such Exercised Shares.
     3. Method of Payment. Payment of the aggregate Exercise Price shall be by
any of the following, or a combination thereof:
          (a) cash; or
          (b) check; or
          (c) consideration received by the Company under a cashless exercise
program implemented by the Company in connection with the French Plan.
     4. Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Optionee only by the Optionee. The terms of
the French Plan and this Award Agreement shall be binding upon the executors,
administrators, heirs, successors and assigns of the Optionee.
     5. Holding Period for French Corporate Officers. If Optionee serves as a
managing director under French law (“mandataires sociaux,” i.e., Président du
Conseil d’Administration, Directeur Général, Directeur Général Délégué, Membre
du Directoire, Gérant de Sociétés par actions), Optionee is also subject to
shareholding restrictions under French law and Optionee must hold 20% of the
Shares received upon exercise of the Options in a nominative account and may not
sell such Shares until Optionee ceases to serve as a managing director, as long
as this restriction is a requirement under French law and unless law or
regulations explicitly provide for a lower percentage (in which case these
requirements apply to the lower percentage of Shares held).
     6. Tax Obligations.
          (a) Notice of Disqualifying Disposition of ISO Shares: This paragraph
6(a) applies to U.S. taxpayers only. If the Option granted to Optionee herein

A-2



--------------------------------------------------------------------------------



 



is an ISO, and if Optionee sells or otherwise disposes of any of the Shares
acquired pursuant to the ISO on or before the later of (1) the date two years
after the Grant Date, or (2) the date one year after the date of exercise, the
Optionee will immediately notify the Company in writing of such disposition.
Optionee agrees that Optionee may be subject to income tax withholding by the
Company on the compensation income recognized by the Optionee.
          (b) Regardless of any action the Company or Optionee’s employer (the
“Employer”) takes with respect to any or all income tax, social security
contributions, payroll tax, payment on account or other tax obligations related
to Optionee’s participation in the French Plan and legally applicable to
Optionee (“Tax Obligations”), Optionee acknowledges that the ultimate liability
for all Tax Obligations is and remains Optionee’s responsibility and may exceed
the amount actually withheld by the Company or the Employer. Optionee further
acknowledges that the Company and/or the Employer (1) make no representations or
undertaking regarding the treatment of any Tax Obligations in connection with
any aspect of the Option, including, without limitation, the grant or vesting of
the Option, the issuance of Shares at exercise of the Option, the subsequent
sale of Shares acquired pursuant to such issuance and the receipt of any
dividends; and (2) do not commit to and are under no obligation to structure the
terms of the grant or any aspect of the Option to reduce or eliminate Optionee’s
liability for Tax Obligations or achieve any particular tax result. Furthermore,
if Optionee has become subject to tax and/or social security contributions in
more than one jurisdiction between the Grant Date and the date of any relevant
taxable event, Optionee acknowledges that the Company and/or the Employer (or
former employer, as applicable) may be required to withhold or account for Tax
Obligations in more than one jurisdiction.
          (c) Prior to any relevant taxable or tax-withholding event, as
applicable, Optionee will pay or make adequate arrangements satisfactory to the
Company and/or the Employer to satisfy all Tax Obligations. In this regard,
Optionee authorizes the Company and/or the Employer, or their respective agents,
at their discretion, to satisfy the obligations with regard to all Tax
Obligations by one or a combination of the following, if acceptable under
Applicable Laws:

  (i)   withholding from Optionee’s wages or other cash compensation paid to
Optionee by the Company, the Employer and/or any other Subsidiary or Affiliate,
within legal limits; or     (ii)   withholding from proceeds of the sale of
Shares acquired at exercise of the Option either through a voluntary sale or
through a mandatory sale arranged by the Company (on Optionee’s behalf pursuant
to this authorization).

          (d) To avoid any negative accounting treatment, the Company may
withhold or account for Tax Obligations by considering applicable minimum
statutory withholding amounts or other applicable withholding rates. If Tax
Obligations are satisfied by withholding in Shares, for tax purposes, Optionee
is deemed to have been issued the full number of Shares subject to the exercise,
notwithstanding that a number of

A-3



--------------------------------------------------------------------------------



 



the Shares are held back solely for the purpose of paying the Tax Obligations
due as a result of any aspect of Optionee’s participation in the French Plan.
          (e) Finally, Optionee shall pay to the Company or the Employer any
amount of Tax Obligations that the Company or the Employer may be required to
withhold or account for as a result of Optionee’s participation in the French
Plan that cannot be satisfied by the means previously described in this Section.
The Company may refuse to issue or deliver the Shares or the proceeds of the
sale of Shares, if Optionee fails to comply with Optionee’s obligations in
connection with the Tax Obligations.
     7. No Tax Advice Regarding Grant. The Company is not providing any tax,
legal or financial advice, nor is the Company making any recommendations
regarding Optionee’s participation in the French Plan, or Optionee’s acquisition
or sale of the underlying Shares. Optionee is hereby advised to consult with his
or her own personal tax, legal and financial advisors regarding participation in
the French Plan before taking any action related to the French Plan.
     8. Entire Agreement: Governing Law.
          (a) The French Plan is incorporated herein by reference. The French
Plan and this Award Agreement constitute the entire agreement of the parties
with respect to the subject matter hereof and supersede in their entirety all
prior undertakings and agreements of the Company and Optionee with respect to
the subject matter hereof, and may not be modified adversely to the Optionee’s
interest except by means of a writing signed by the Company and Optionee.
          (b) This Agreement is governed by the internal substantive laws, but
not the choice of law rules, of California. For purposes of litigating any
dispute that arises directly or indirectly from the relationship of the parties
evidenced by the Option or this Award Agreement, the parties hereby submit to
and consent to the exclusive jurisdiction of the State of California and agree
that such litigation shall be conducted only in the courts of the County of
Santa Clara, State of California, or the federal courts for the United States
for the Northern District of California, and no other courts, where this grant
is made and/or to be performed.
     9. Rights as a Stockholder. Neither Optionee nor any person claiming under
or through Optionee shall have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares shall have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
Optionee. After such issuance, recordation and delivery, Optionee shall have all
the rights of a stockholder of the Company with respect to voting such Shares
and receipt of dividends and distributions on such Shares; however, as noted in
Section 5, Optionees serving as managing directors may be restricted from
selling a portion of the Shares acquired upon exercise of the Option.

A-4



--------------------------------------------------------------------------------



 



     10. Nature of Grant. In accepting the grant of the Option, Optionee
acknowledges that:
          (a) the French Plan is established voluntarily by the Company, is
discretionary in nature and may be modified, amended, suspended or terminated by
the Company at any time; notwithstanding the foregoing, no amendment, suspension
or termination of the French Plan shall impair the Optionee’s rights under this
Award Agreement, unless the Optionee consents in writing to such action;
          (b) the grant of the Option is voluntary and occasional and does not
create any contractual or other right to receive future grants of Options, or
benefits in lieu of Options, even if Options have been granted repeatedly in the
past;
          (c) all decisions with respect to future grants of Options, if any,
will be at the sole discretion of the Company;
          (d) Optionee is voluntarily participating in the French Plan;
          (e) the Option and the Shares are an extraordinary item that does not
constitute compensation of any kind for services of any kind rendered to the
Company or the Employer and which is outside the scope of Optionee’s employment
contract, if any;
          (f) the Option and the Shares are not intended to replace any pension
rights or compensation;
          (g) the Option and the Shares are not part of normal or expected
compensation or salary for any purposes, including, without limitation,
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company, the
Employer or any Subsidiary or Affiliate;
          (h) the grant of the Option and Optionee’s participation in the French
Plan shall not be interpreted to form an employment contract or relationship
with the Company or any Subsidiary or Affiliate;
          (i) the future value of the Option Shares is unknown and cannot be
predicted with certainty;
          (j) if the Option Shares do not increase in value, the Option will
have no value;
          (k) if Optionee exercises the Option and obtains Shares, the value of
those Shares may increase or decrease in value, even below the Exercise Price;
          (l) in consideration of the grant of the Option, no claim or
entitlement to compensation or damages shall arise from forfeiture of the Option
resulting from

A-5



--------------------------------------------------------------------------------



 



termination of Optionee’s status as a Service Provider for the Company or the
Employer, and Optionee irrevocably releases the Company and the Employer from
any such claim that may arise; if, notwithstanding the foregoing, any such claim
is found by a court of competent jurisdiction to have arisen, Optionee shall be
deemed irrevocably to have waived his or her entitlement to pursue such claim;
          (m) in the event of termination of Optionee’s status as a Service
Provider, Optionee’s right to vest in the Option under the French Plan, if any,
will terminate effective as of the date that Optionee’s status as an active
Service Provider terminates; and
          (n) the Option and benefits under the French Plan, if any, will not
automatically transfer to another company in the case of a merger, takeover or
transfer of liability.
     11. DATA PRIVACY
          (a) Optionee hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of Optionee’s
personal data as described in this Award Agreement and any other Option grant
materials by and among, as applicable, the Employer, the Company and any other
Subsidiary or Affiliate for the exclusive purpose of implementing, administering
and managing Optionee’s participation in the French Plan.
          (b) Optionee understands that the Company and the Employer may hold
certain personal information about Optionee, including, but not limited to,
Optionee’s name, home address and telephone number, date of birth, social
security number or other identification number, salary, nationality, job title,
any Shares or directorships held in the Company, details of all Options or any
other entitlement to Shares granted, canceled, exercised, vested, unvested or
outstanding in Optionee’s favor, for the exclusive purpose of implementing,
administering and managing the French Plan (“Data”).
          (c) Optionee understands that Data will be transferred to any broker
designated by the Company and any other third parties as may be selected by the
Company in the future, which are assisting the Company with the implementation,
administration and management of the French Plan. Optionee understands that the
recipients of the Data may be located in the United States or elsewhere, and
that the recipients’ country (e.g., the United States) may have different data
privacy laws and protections than France. Optionee understands that he or she
may request a list with the names and addresses of any potential recipients of
the Data by contacting Optionee’s local human resources representative. Optionee
authorizes the Company, any broker designated by the Company and any other
possible

A-6



--------------------------------------------------------------------------------



 



recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the French Plan to receive, possess,
use, retain and transfer the Data, in electronic or other form, for the sole
purpose of implementing, administering and managing Optionee’s participation in
the French Plan.
          (d) Optionee understands that he or she may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing Optionee’s local human resources
representative. Optionee understands, however, that refusing or withdrawing his
or her consent may affect his or her ability to participate in the French Plan.
For more information on the consequences of Optionee’s refusal to consent or
withdrawal of consent, Optionee understands that he or she may contact
Optionee’s local human resources representative.
     12. No Guarantee of Continued Service. OPTIONEE ACKNOWLEDGES AND AGREES
THAT THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED
ONLY BY CONTINUING AS AN ACTIVE SERVICE PROVIDER AT THE WILL OF THE COMPANY (AND
NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED AN OPTION OR PURCHASING SHARES
HEREUNDER). OPTIONEE FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE
TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO
NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A
SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL
NOT INTERFERE WITH OPTIONEE’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE
OPTIONEE’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME.
     13. Address for Notices. Any notice to be given to the Company under the
terms of this Award Agreement shall be addressed to the Company at Atmel
Corporation, Attention: Stock Administration Department, 2325 Orchard Parkway,
San Jose, CA 95131, or at such other address as the Company may hereafter
designate in writing.
     14. Binding Agreement. Subject to the limitation on the transferability of
this grant contained herein, this Award Agreement shall be binding upon and
inure to the benefit of the heirs, legatees, legal representatives, successors
and assigns of the parties hereto.
     15. Additional Conditions to Issuance of Stock. The Company will not be
required to issue any certificate or certificates for Shares hereunder prior to
fulfillment of all the following conditions: (a) the admission of such Shares to
listing on all stock exchanges on which such class of stock is then listed;
(b) the completion of any registration or other qualification of such Shares
under any foreign, local, U.S. state or

A-7



--------------------------------------------------------------------------------



 



federal law or under the rulings or regulations of the U.S. Securities and
Exchange Commission or any other governmental regulatory body, which the
Administrator will, in its absolute discretion, deem necessary or advisable;
(c) the obtaining of any approval or other clearance from any foreign, local,
U.S. state or federal governmental agency, which the Administrator will, in its
absolute discretion, determine to be necessary or advisable; and (d) the lapse
of such reasonable period of time following the date of exercise as the
Administrator may establish from time to time for reasons of administrative
convenience.
     16. Administrator Authority. The Administrator shall have the power to
interpret the French Plan and this Award Agreement and to adopt such rules for
the administration, interpretation and application of the French Plan as are
consistent therewith and to interpret or revoke any such rules (including, but
not limited to, the determination of whether or not any Shares subject to the
Option have vested). All actions taken and all interpretations and
determinations made by the Administrator in good faith shall be final and
binding upon Optionee, the Company and all other interested persons. The
Administrator shall not be personally liable for any action, determination or
interpretation made in good faith with respect to the French Plan or this Award
Agreement.
     17. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the French
Plan by electronic means or request Optionee’s consent to participate in the
French Plan by electronic means. Optionee hereby consents to receive such
documents through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.
     18. Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Award Agreement.
     19. Language. If Optionee received this Award Agreement or any other
document related to the French Plan translated into a language other than
English and if the meaning of the translated version differs from the English
version, the English version shall control.
     20. Consent to Receive Information in English. By signing and returning
this document providing for the terms and conditions of the Option grant,
Optionee confirms having read and understood the documents relating to this
grant (the French Plan and the Agreement) which were provided in English
language. Optionee accepts the terms of those documents accordingly.
     En signant et renvoyant le présent document décrivant les termes et
conditions de votre attribution d’Options, vous confirmez ainsi avoir lu et
compris les documents relatifs à cette attribution (le Plan pour la France, la
Notice d’Attribution et le Contrat) qui ont été communiqués en langue anglaise.
Vous acceptez les termes en connaissance de cause.

A-8



--------------------------------------------------------------------------------



 



     21. Agreement Severable. The provisions of this Award Agreement are
severable, and in the event that any provision in this Award Agreement shall be
held invalid or unenforceable, in whole or in part, such provision shall be
severable from, and such invalidity or unenforceability shall not be construed
to have any effect on, the remaining provisions of this Award Agreement.
     22. Imposition of Other Requirements. The Company reserves the right to
impose other requirements on Optionee’s participation in the French Plan, on the
Option and on any Shares acquired under the French Plan, to the extent the
Company determines it is necessary or advisable in order to comply with local
law or facilitate the administration of the French Plan, and to require Optionee
to execute any additional agreements or undertaking that may necessary to
accomplish the foregoing.

A-9



--------------------------------------------------------------------------------



 



UK SUB-PLAN TO THE ATMEL CORPORATION
2005 STOCK PLAN – RULES FOR THE UK EMPLOYEES
NOTICE OF GRANT – HMRC APPROVED OPTIONS

     
Name:
  «Name»
Employee ID:
  «ID»

You have been granted an option to purchase common stock of the Company, subject
to the terms and conditions of the Atmel Corporation 2005 Stock Plan (the
“Plan”) and the UK Sub-Plan to the Plan (together referred to as the “UK
Sub-Plan”), this Notice of Grant, the Joint Election to transfer the employer’s
National Insurance Contributions liability to you (the “Joint Election”) and the
Award Agreement as follows:

     
Date of Grant:
  «Date»
Vesting Commencement Date:
  «Date»
 
   
Exercise Price per Share:
  «Price»
Total Number of Shares Granted:
  «Shares»
Total Exercise Price:
  «Total_Price»
 
   
Type of Option:
  HMRC Approved Option
Term/Expiration Date:
  «Expiration_Date»
Grant Number:
  «Number»

Any shares allotted or transferred pursuant to the exercise of the Option are
subject to the certificate of Incorporation and Bylaws of the Company. The
Option is personal to the Optionee and is not transferable, assignable or
chargeable.
VESTING SCHEDULE
This Option may be exercised, in whole or in part, in accordance with the
following schedule:

              The Option shall become exercisable the with respect to the As of
the following Anniversary of Date of Grant:   following percentage of the
Covered Shares:
One-year Anniversary
    25 %
Two-Year Anniversary
    25 %
Three-year Anniversary
    25 %
Four-year Anniversary
    25 %

TERMINATION PERIOD
This Option, to the extent vested, may be exercised for ninety (90) days
following termination of the Optionee’s employment. Upon the death or Disability
of the Optionee, this option may be exercised for such longer period as provided
in the UK Sub-Plan.
IN WITNESS WHEREOF, this certificate has been duly executed by the Company as a
deed and is intended to be and is hereby delivered.
SIGNED AS A DEED, for and on behalf of Atmel Corporation.
OPTIONEE:

1



--------------------------------------------------------------------------------



 



     By your electronic acceptance of this Notice of Grant and the signature of
the Company’s representative below, you and the Company agree that this Option
is granted under and governed by the terms and conditions of the UK Sub-Plan,
this Notice of Grant, the Joint Election and the Award Agreement. You hereby
confirm that you have reviewed and fully understand all of the provisions and
terms of the UK Sub-Plan, this Notice of Grant, the Joint Election and the Award
Agreement in their entirety, and you have had an opportunity to obtain the
advice of counsel prior to electronically accepting this Notice of Grant which
incorporates the terms of the UK Sub-Plan, the Joint Election and the Award
Agreement. You hereby agree to accept as binding, conclusive and final all
decisions or interpretations of the Administrator upon any questions relating to
the UK Sub-Plan, this Notice of Grant, the Joint Election and the Award
Agreement. You further agree to notify the Company upon any change in your
residence address.

            ATMEL CORPORATION
      /s/ Steven Laub       Steven Laub      President and Chief Executive
Officer     

2



--------------------------------------------------------------------------------



 



AWARD AGREEMENT FOR HMRC APPROVED OPTIONS UNDER
THE UK SUB-PLAN OF THE ATMEL CORPORATION 2005 STOCK PLAN –
RULES FOR THE UK EMPLOYEES
     1. Grant of Option. The Plan Administrator of the Company hereby grants to
the Optionee named in the Notice of Grant (the “Optionee”) an option (the
“Option”) to purchase the number of Shares, as set forth in the Notice of Grant,
at the exercise price per share set forth in the Notice of Grant (the “Exercise
Price”), subject to the terms and conditions of the Atmel Corporation 2005 Stock
Plan (the “Plan”) and the UK Sub-Plan to the Plan (together referred to as “the
UK Sub-Plan”), this Award Agreement and the Notice of Grant, which are
incorporated herein by reference. In the event of a conflict between the terms
and conditions of the UK Sub-Plan and the terms and conditions of this Award
Agreement, the terms and conditions of the UK Sub-Plan shall prevail.
     2. Exercise of Option.
          (a) Right to Exercise. This Option is exercisable during its term in
accordance with the Vesting Schedule set out in the Notice of Grant and the
applicable provisions of the UK Sub-Plan, Notice of Grant and this Award
Agreement. On the termination of an Optionee’s employment, an Option may be
exercised within the periods specified in the UK Sub-Plan and Notice of Grant.
          (b) Method of Exercise. This Option is exercisable by delivery of an
exercise notice, in a manner and pursuant to such procedures as the
Administrator may determine (the “Exercise Notice”), which shall state the
election to exercise the Option, the number of Shares in respect of which the
Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Company pursuant to the
provisions of the UK Sub-Plan. The Exercise Notice shall be completed by the
Optionee and delivered to Secretary of the Company. The Exercise Notice shall be
accompanied by payment of the aggregate Exercise Price as to all Exercised
Shares, together with any applicable Option Taxes defined in clause 11 below.
This Option shall be deemed to be exercised upon receipt by the Company of such
fully executed Exercise Notice accompanied by such aggregate Exercise Price,
together with any applicable Option Taxes.
          No Shares shall be issued pursuant to the exercise of this Option
unless such issuance and exercise complies with Applicable Laws. Assuming such
compliance, for income tax purposes the Exercised Shares shall be considered
transferred to the Optionee on the date the Option is exercised with respect to
such Exercised Shares.
          (c) Transfer of employer’s National Insurance Contributions liability.
As a condition of the Option, the Optionee agrees to accept any liability for
secondary Class 1 National Insurance Contributions (the “Employer NICs”) which
may be payable by the Company or the Optionee’s employing company with respect
to the exercise of the Option (the “Employer NICs”). Without limitation to the
foregoing, as a condition of exercise of the Option the Optionee agrees to
execute a joint election between the Company and/or the Optionee’s UK employing
company and the Optionee (the “Joint Election”), the form of such Joint Election
being formally approved by HM Revenue & Customs (“HMRC”), and any other consent
or election required to accomplish the transfer of the Employer NICs to the
Optionee. The Optionee further agrees to execute such other joint elections as
may be required between the Optionee and any successor to the Company and/or the
UK employing company. A failure by the Optionee to enter into a Joint Election
(or otherwise

 



--------------------------------------------------------------------------------



 



indemnify the Company and/or the UK employing company for the Employer NICs)
shall be grounds for the cancellation and forfeiture of the Option. The Optionee
further agrees that the Company and/or the UK employing company may collect the
Employer NICs from the Optionee by any of the means set forth in clause 11
below.
     3. Method of Payment. Payment of the aggregate Exercise Price shall be by
any of the following, or a combination thereof, at the election of the Optionee:
          (a) cash;
          (b) check; or
          (c) consideration received by the Company under a cashless exercise
program implemented by the Company in connection with the UK Sub-Plan.
     4. Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Optionee only by the Optionee. The terms of
the UK Sub-Plan and this Award Agreement shall be binding upon the executors,
administrators, heirs, successors and assigns of the Optionee.
     5. Term of Option. This Option may be exercised only within the term set
out in the Notice of Grant, and may be exercised during such term only in
accordance with the UK Sub-Plan, Notice of Grant and the terms of this Award
Agreement.
     6. UK Tax Consequences.
(a) Exercising the Option: Provided that the Option is exercised in accordance
with the UK Sub-Plan and Schedule 4 to the Income Tax (Earnings and Pensions)
Act 2003, and provided that at least three (3) years, and no more than ten
(10) years, have elapsed from the Date of Grant, or the Optionee has ceased to
be a full time director or qualifying employee due to injury, disability (other
than a Disability), redundancy or retirement (at or above the age of 55), no
income tax or employee’s National Insurance Contributions liability shall be
payable on the exercise of the Option granted pursuant to the UK Sub-Plan. If
the Optionee has ceased to be a full time director or qualifying employee due to
Disability, the aforementioned income tax and employee’s National Insurance
Contributions relief will only be available if the Option is exercised within
six months of ceasing to be a full time director or qualifying employee.
(b) Disposition of Shares. On the disposal of the shares following the date of
exercise, a capital gains tax liability will arise, currently at a rate of 18%,
on the amount by which the net sale proceeds exceed the aggregate exercise price
paid to acquire the shares concerned. The chargeable amount shall be reduced by
the Optionee’s annual exemption (to the extent it has not already been used).

2



--------------------------------------------------------------------------------



 



     7. Entire Agreement; Governing Law. The UK Sub-Plan is incorporated herein
by reference. The UK Sub-Plan and this Award Agreement constitute the entire
agreement of the parties with respect to the subject matter hereof and supersede
in their entirety all prior undertakings and agreements of the Company and
Optionee with respect to the subject matter hereof, and may not be modified
adversely to the Optionee’s interest except by means of a writing signed by the
Company and Optionee. This agreement is governed by the internal substantive
laws of California without regard to the principles of conflict of laws.
     8. No Guarantee of Continued Service. No Right to Compensation on
Termination. OPTIONEE ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES
PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING AS A
SERVICE PROVIDER AT THE WILL OF THE COMPANY (AND NOT THROUGH THE ACT OF BEING
HIRED, BEING GRANTED AN OPTION OR PURCHASING SHARES HEREUNDER). OPTIONEE FURTHER
ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED
HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS
OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING
PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE WITH OPTIONEE’S RIGHT
OR THE COMPANY’S RIGHT TO TERMINATE OPTIONEE’S RELATIONSHIP AS A SERVICE
PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.
AN OPTIONEE THAT PARTICIPATES IN THE UK SUB-PLAN SHALL WAIVE ALL AND ANY RIGHTS
TO COMPENSATION OR DAMAGES IN CONSEQUENCE OF THE TERMINATION OF HIS OFFICE OR
EMPLOYMENT WITH THE COMPANY OR THE OPTIONEE’S UK EMPLOYING COMPANY FOR ANY
REASON WHATSOEVER, WHETHER LAWFUL OR OTHERWISE, IN SO FAR AS THOSE RIGHTS ARISE
OR MAY ARISE FROM HIS CEASING TO HAVE RIGHTS UNDER THE UK SUB-PLAN AS A RESULT
OF SUCH TERMINATION, OR FROM THE LOSS OR DIMINUTION IN VALUE OF SUCH RIGHTS OR
ENTITLEMENTS, INCLUDING BY REASON OF THE OPERATION OF THE TERMS OF THE UK
SUB-PLAN OR THE PROVISIONS OF ANY STATUTE OR LAW RELATING TO TAXATION. THE UK
SUB-PLAN IS A DISCRETIONARY PLAN, AND AN EMPLOYEE SHALL HAVE NO RIGHT TO
PARTICIPATE IN IT.
     9. Acknowledgment and Waiver. By participating in the UK Sub-Plan, and
accepting the grant of the Option, the Optionee agrees and acknowledges that:
          (a) the UK Sub-Plan is discretionary in nature and all determinations
with respect to any future grants, including but not limited to, the times when
the Options shall be granted, the exercise price, the number of Shares subject
to each Option, will be at the sole discretion of the Company, and the Company
can amend, cancel, or terminate the UK Sub-Plan at any time; notwithstanding the
foregoing, no amendment, suspension or termination of the UK Sub-Plan shall
impair the Optionee’s rights under this Award Agreement, unless the Optionee
consents in writing to such action;

3



--------------------------------------------------------------------------------



 



          (b) the grant of the Option under the UK Sub-Plan is voluntary and
occasional and does not create any contractual or other right to receive future
grants of any Options, or benefits in lieu of the Options even if Options have
been granted repeatedly in the past;
          (c) all determinations with respect to any future purchases,
including, but not limited to, the times when the Option shall be granted, the
exercise price, and the time or times when each right shall be exercisable, will
be at the sole discretion of the Company;
          (d) the Optionee’s participation in the UK Sub-Plan is voluntary;
          (e) the Option is not part of normal or expected compensation or
salary for any purpose, including, but not limited to, calculating any
termination, severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits, or similar
payments;
          (f) the future value of the shares purchased under the UK Sub-Plan is
unknown and cannot be predicted with certainty, and the Company makes no express
or implied promise about the financial gain or loss to be achieved through
participation in the UK Sub-Plan;
          (g) the Options have been granted to the Optionee in the Optionee’s
status as an Employee of the UK company and can in no event be understood or
interpreted to mean that an entity other than the UK company is the Optionee’s
employer or that the Optionee has an employment relationship with other than the
UK company; and
          (h) no claim or entitlement to compensation or damages arises from the
expiration of the term of the Option, or diminution in value of the Option, or
Share purchased under the UK Sub-Plan, and if the Optionee did acquire any such
rights, the Optionee is deemed to have irrevocably released the Company and/or
UK company from any such claim or entitlement that may arise by accepting the
Option.
     10. Data Privacy Consent. As a condition of participating in the UK
Sub-Plan, the Optionee hereby consents to the collection, use, processing, and
transfer, in electronic or other form, of personal data as described in this
paragraph by and among, as applicable, the Company and any of its Subsidiaries
for the exclusive purpose of implementing, administering or managing the
participation in the UK Sub-Plan. The Optionee understands that the Company
and/or Subsidiaries may hold certain personal data about the Optionee,
including, but not limited to, name, home address and telephone number, date of
birth, social security number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, details of all Options or any other entitlement to shares of stock
awarded, canceled, purchased or outstanding in the Optionee’s favor, for the
purpose of managing and administering the UK Sub-Plan (“Data”). The Optionee
further understands that Data may be transferred to the Company or any of its
Subsidiaries, or to any third parties assisting the Company in the
implementation, administration or management of the UK Sub-Plan. The Optionee
acknowledges that recipients of the Data may be located within or outside the
Optionee’s country of residence, and that the recipient’s country of location
may have different data privacy laws and protections than the Optionee’s country
of residence. The Optionee authorize the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering or managing the Optionee’s participation in

4



--------------------------------------------------------------------------------



 



the UK Sub-Plan, including any requisite transfer of such Data as may be
required for the administration of the UK Sub-Plan and/or the subsequent holding
of shares on the Optionee’s behalf to a broker or other third party with whom
the Optionee may elect to deposit any shares acquired pursuant to the UK
Sub-Plan The Optionee understands that the Optionee may, at any time, review the
Data, require any necessary amendments to Data or withdraw the consents herein
in writing by contacting the Company. The Optionee understands that withdrawing
of consent may affect the Optionee’s ability to participate in the UK Sub-Plan.
     11. Tax Withholding. By exercising the Option, the Optionee agrees that, as
a condition to any exercise of the Option, the Company may require the Optionee
to enter into an arrangement satisfactory to the Company and/or the Optionee’s
UK employing company, providing for the payment by the Optionee to the Company
or the UK employing company of (a) any withholding obligation of the UK
employing company or the Company with respect to income tax, employee’s National
Insurance Contributions and other applicable taxes and (b) an amount in respect
of the Employer NICs (together the “Option Taxes”), arising in connection with
but not limited to, (i) the exercise of the Option, (ii) the lapse of any
substantial risk of forfeiture to which the Shares are subject at the time of
exercise, or (iii) the disposition of Shares acquired upon such exercise. Upon
sale of the underlying shares of Common Stock, the UK employing company and/or
the Company shall have the right to withhold, or request any third party to
withhold, from the proceeds to be paid to a Optionee, the sums corresponding to
any Option Taxes due at exercise or sale by such Optionee. The UK employing
company shall repay to the Optionee any estimated withholding that is not
required in satisfaction of any Option Taxes. To the extent that the amounts are
due and have not been withheld from the Optionee, the Optionee is obligated to
submit the amount due to a UK employing company by cash, check, or credit
transfer within a time period established by the Company. The Optionee
acknowledges and agrees that withholding obligations may change from time to
time as laws or their interpretations change, and regardless of the Company’s
actions with respect to the Option Taxes, the ultimate liability for any and all
Option Taxes is and shall remain the Optionee’s responsibility, and that the
Company and/or the UK employing company make no representation or undertaking
regarding the treatment of any Option Taxes in connection with any aspect of the
grant of Option, including the grant or exercise of the Option and the
subsequent sale of Shares acquired under the UK Sub-Plan. The Optionee
acknowledges that he or she may not exercise the Option unless the Option Taxes
withholding obligations of the Company and/or the UK employing company are
satisfied.
     12. Legal and Tax Consultation. The Optionee represents that he or she has
reviewed the UK Sub-Plan, Notice of Grant and this Award Agreement in their
entirety, and fully understands all provisions of the UK Sub-Plan, Notice of
Grant and this Award Agreement. The Optionee represents that he or she has
consulted with any legal or tax advisers the Optionee deems necessary in
connection with this Award Agreement, and that the Optionee is not relying on
the Company or the Optionee’s UK employing company for any legal or tax advice.
     13. Authority of the Administrator. Any dispute regarding the
interpretation of this Award Agreement shall be submitted by the Optionee or the
Company, to the Administrator, which shall review such dispute at its next
regular meeting. The Optionee hereby agrees to accept as binding, conclusive,
and final all decisions, interpretations, or resolutions of the Administrator.

5



--------------------------------------------------------------------------------



 



By Optionee’s signature and the signature of the Company’s representative below,
Optionee and the Company agree that this Option is granted under and governed by
the terms and conditions of the UK Sub-Plan, Notice of Grant and this Award
Agreement. Optionee has reviewed the UK Sub-Plan, Notice of Grant and this Award
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Award Agreement and fully understands all
provisions of the UK Sub-Plan, Notice of Grant and Award Agreement. Optionee
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions relating to the UK
Sub-Plan, Notice of Grant and Award Agreement. Optionee further agrees to notify
the Company upon any change in the residence address indicated below.

6



--------------------------------------------------------------------------------



 



THE ATMEL CORPORATION
2005 STOCK PLAN — RULES FOR THE UK EMPLOYEES
NOTICE OF GRANT — UNAPPROVED OPTION

         
Name:
  «Name»    
Employee ID:
  «ID»    

You have been granted an option to purchase common stock of the Company, subject
to the terms and conditions of the Atmel Corporation 2005 Stock Plan (the
“Plan”), this Notice of Grant, the Joint Election to transfer the employer’s
National Insurance Contributions liability to you (the “Joint Election”) and the
Award Agreement as follows:

             
 
  Date of Grant:   «Date»    
 
  Vesting Commencement Date:   «Date»    
 
           
 
  Exercise Price per Share:   «Price»    
 
  Total Number of Shares Granted:   «Shares»    
 
  Total Exercise Price:   «Total_Price»    
 
           
 
  Type of Option:   Unapproved Option    
 
  Term/Expiration Date:   «Expiration_Date»    
 
  Grant Number:   «Number»    

Any shares allotted or transferred pursuant to the exercise of the Option are
subject to the certificate of Incorporation and Bylaws of the Company. The
Option is personal to the Optionee and is not transferable, assignable or
chargeable.
VESTING SCHEDULE
This Option may be exercised, in whole or in part, in accordance with the
following schedule:

              The Option shall become exercisable with respect to the As of the
following Anniversary of the Date of Grant:   following percentage of the
Covered Shares:
One-year Anniversary
    25 %
Two-Year Anniversary
    25 %
Three-year Anniversary
    25 %
Four-year Anniversary
    25 %

TERMINATION PERIOD
This Option, to the extent vested, may be exercised for ninety (90) days
following termination of the Optionee’s employment. Upon the death or Disability
of the Optionee, this Option may be exercised for such longer period as provided
in the Plan.
IN WITNESS WHEREOF, this certificate has been duly executed by the Company as a
deed and is intended to be and is hereby delivered.
SIGNED AS A DEED, for and on behalf of Atmel Corporation.
OPTIONEE:

1



--------------------------------------------------------------------------------



 



     By your electronic acceptance of this Notice of Grant and the signature of
the Company’s representative below, you and the Company agree that this Option
is granted under and governed by the terms and conditions of the Plan, this
Notice of Grant, the Joint Election and the Award Agreement. You hereby confirm
that you have reviewed and fully understand all of the provisions and terms of
the Plan, this Notice of Grant, the Joint Election and the Award Agreement in
their entirety, and you have had an opportunity to obtain the advice of counsel
prior to electronically accepting this Notice of Grant which incorporates the
terms of the Plan, the Joint Election and the Award Agreement. You hereby agree
to accept as binding, conclusive and final all decisions or interpretations of
the Administrator upon any questions relating to the Plan, this Notice of Grant,
the Joint Election and the Award Agreement. You further agree to notify the
Company upon any change in your residence address.

            ATMEL CORPORATION
      /s/ Steven Laub       Steven Laub      President and Chief Executive
Officer   

2



--------------------------------------------------------------------------------



 



         

AWARD AGREEMENT FOR UNAPPROVED OPTIONS
UNDER THE ATMEL CORPORATION 2005 STOCK PLAN —
RULES FOR THE UK EMPLOYEES
     1. Grant of Option. The Plan Administrator of the Company hereby grants to
the Optionee named in the Notice of Grant (the “Optionee”) an option (the
“Option”) to purchase the number of Shares, as set forth in the Notice of Grant,
at the exercise price per share set forth in the Notice of Grant (the “Exercise
Price”), subject to the terms and conditions of the Atmel Corporation 2005 Stock
Plan (the “Plan”), this Award Agreement and the Notice of Grant. In the event of
a conflict between the terms and conditions of the Plan and the terms and
conditions of this Award Agreement, the terms and conditions of the Plan shall
prevail.
     2. Exercise of Option.
          (a) Right to Exercise. This Option is exercisable during its term in
accordance with the Vesting Schedule set out in the Notice of Grant and the
applicable provisions of the Plan, the Notice of Grant and this Award Agreement.
On the termination of an Optionee’s employment, an Option may be exercised
within the periods specified in the Notice of Grant.
          (b) Method of Exercise. This Option is exercisable by delivery of an
exercise notice, in a manner and pursuant to such procedures as the
Administrator may determine (the “Exercise Notice”), which shall state the
election to exercise the Option, the number of Shares in respect of which the
Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Company pursuant to the
provisions of the Plan. The Exercise Notice shall be completed by the Optionee
and delivered to Secretary of the Company. The Exercise Notice shall be
accompanied by payment of the aggregate Exercise Price as to all Exercised
Shares, together with any applicable Option Taxes as defined in clause 10 below.
This Option shall be deemed to be exercised upon receipt by the Company of such
fully executed Exercise Notice accompanied by such aggregate Exercise Price,
together with any applicable Option Taxes.
          No Shares shall be issued pursuant to the exercise of this Option
unless such issuance and exercise complies with Applicable Laws. Assuming such
compliance, for income tax purposes the Exercised Shares shall be considered
transferred to the Optionee on the date the Option is exercised with respect to
such Exercised Shares.
          (c) Transfer of employer’s National Insurance Contributions liability.
As a condition of the Option, the Optionee agrees to accept any liability for
secondary Class 1 National Insurance Contributions (the “Employer NICs”) which
may be payable by the Company or the Optionee’s employing company with respect
to the exercise of the Option (the “Employer NICs”). Without limitation to the
foregoing, the Optionee agrees to execute a joint election between the Company
and/or the Optionee’s UK employing company and the Optionee (the “Joint
Election”), the form of such Joint Election being formally approved by HM
Revenue & Customs (“HMRC”), and any other consent or election required to
accomplish the transfer of the Employer NICs to the Optionee. The Optionee
further agrees to execute such other joint elections as may be required between
the Optionee and any successor to the Company and/or the UK employing company. A
failure by the Optionee to enter into a Joint Election (or otherwise indemnify
the Company and /or the UK employing company for the Employer NICs) shall be
grounds for the cancellation and forfeiture of the Option. The Optionee further
agrees that the Company and/or the UK employing

 



--------------------------------------------------------------------------------



 



company may collect the Employer NICs from the Optionee by any of the means set
forth in clause 10 below.
     3. Method of Payment. Payment of the aggregate Exercise Price shall be by
any of the following, or a combination thereof, at the election of the Optionee:
          (a) cash;
          (b) check; or
          (c) consideration received by the Company under a cashless exercise
program implemented by the Company in connection with the Plan.
     4. Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Optionee only by the Optionee. The terms of
the Plan and this Award Agreement shall be binding upon the executors,
administrators, heirs, successors and assigns of the Optionee.
     5. Term of Option. This Option may be exercised only within the term set
out in the Notice of Grant, and may be exercised during such term only in
accordance with the Plan, the UK Sub-Plan and the terms of this Award Agreement.
     6. Entire Agreement; Governing Law. The Plan is incorporated herein by
reference. The Plan and this Award Agreement constitute the entire agreement of
the parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and Optionee with
respect to the subject matter hereof, and may not be modified adversely to the
Optionee’s interest except by means of a writing signed by the Company and
Optionee. This agreement is governed by the internal substantive laws of
California without regard to the principles of conflict of laws.
     7. No Guarantee of Continued Service. No Right to Compensation on
Termination. OPTIONEE ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES
PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING AS A
SERVICE PROVIDER AT THE WILL OF THE COMPANY (AND NOT THROUGH THE ACT OF BEING
HIRED, BEING GRANTED AN OPTION OR PURCHASING SHARES HEREUNDER). OPTIONEE FURTHER
ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED
HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS
OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING
PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE WITH OPTIONEE’S RIGHT
OR THE COMPANY’S RIGHT TO TERMINATE OPTIONEE’S RELATIONSHIP AS A SERVICE
PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.
AN OPTIONEE THAT PARTICIPATES IN THE PLAN SHALL WAIVE ALL AND ANY RIGHTS TO
COMPENSATION OR DAMAGES IN CONSEQUENCE OF THE TERMINATION

2



--------------------------------------------------------------------------------



 



OF HIS OFFICE OR EMPLOYMENT WITH THE COMPANY OR THE OPTIONEE’S UK EMPLOYING
COMPANY FOR ANY REASON WHATSOEVER, WHETHER LAWFUL OR OTHERWISE, IN SO FAR AS
THOSE RIGHTS ARISE OR MAY ARISE FROM HIS CEASING TO HAVE RIGHTS UNDER THE PLAN
AS A RESULT OF SUCH TERMINATION, OR FROM THE LOSS OR DIMINUTION IN VALUE OF SUCH
RIGHTS OR ENTITLEMENTS, INCLUDING BY REASON OF THE OPERATION OF THE TERMS OF THE
PLAN OR THE PROVISIONS OF ANY STATUTE OR LAW RELATING TO TAXATION. THE PLAN IS A
DISCRETIONARY PLAN AND AN EMPLOYEE SHALL HAVE NO RIGHT TO PARTICIPATE IN IT.
     8. Acknowledgment and Waiver. By participating in the Plan, and accepting
the grant of the Option, the Optionee agrees and acknowledges that:
          (a) the Plan is discretionary in nature and all determinations with
respect to any future grants, including but not limited to, the times when the
Options shall be granted, the exercise price, the number of Shares subject to
each Option, will be at the sole discretion of the Company, and the Company can
amend, cancel, or terminate the Plan at any time; notwithstanding the foregoing,
no amendment, suspension or termination of the Plan shall impair the Optionee’s
rights under this Award Agreement, unless the Optionee consents in writing to
such action.
          (b) the grant of the Option under the Plan is voluntary and occasional
and does not create any contractual or other right to receive future grants of
any Options, or benefits in lieu of the Options even if Options have been
granted repeatedly in the past;
          (c) all determinations with respect to any future purchases,
including, but not limited to, the times when the Option shall be granted, the
exercise price, and the time or times when each right shall be exercisable, will
be at the sole discretion of the Company;
          (d) the Optionee’s participation in the Plan is voluntary;
          (e) the Option is not part of normal or expected compensation or
salary for any purpose, including, but not limited to, calculating any
termination, severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits, or similar
payments;
          (f) the future value of the shares purchased under the Plan is unknown
and cannot be predicted with certainty, and the Company makes no express or
implied promise about the financial gain or loss to be achieved through
participation in the Plan;
          (g) the Options have been granted to the Optionee in the Optionee’s
status as an Employee of the UK company and can in no event be understood or
interpreted to mean that an entity other than the UK company is the Optionee’s
employer or that the Optionee has an employment relationship with other than the
UK company; and
          (h) no claim or entitlement to compensation or damages arises from the
expiration of the term of the Option, or diminution in value of the Option, or
Share purchased under the Plan,

3



--------------------------------------------------------------------------------



 



and if the Optionee did acquire any such rights, the Optionee is deemed to have
irrevocably released the Company and/or UK company from any such claim or
entitlement that may arise by accepting the Option.
     9. Data Privacy Consent. As a condition of participating in the Plan, the
Optionee hereby consents to the collection, use, processing, and transfer, in
electronic or other form, of personal data as described in this paragraph by and
among, as applicable, the Company and any of its Subsidiaries for the exclusive
purpose of implementing, administering or managing the participation in the
Plan. The Optionee understands that the Company and/or Subsidiaries may hold
certain personal data about the Optionee, including, but not limited to, name,
home address and telephone number, date of birth, social security number or
other identification number, salary, nationality, job title, any shares of stock
or directorships held in the Company, details of all Options or any other
entitlement to shares of stock awarded, canceled, purchased or outstanding in
the Optionee’s favor, for the purpose of managing and administering the Plan
(“Data”). The Optionee further understands that Data may be transferred to the
Company or any of its Subsidiaries, or to any third parties assisting the
Company in the implementation, administration or management of the Plan. The
Optionee acknowledges that recipients of the Data may be located within or
outside the Optionee’s country of residence, and that the recipient’s country of
location may have different data privacy laws and protections than the
Optionee’s country of residence. The Optionee authorize the recipients to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering or managing the Optionee’s
participation in the Plan, including any requisite transfer of such Data as may
be required for the administration of the Plan and/or the subsequent holding of
shares on the Optionee’s behalf to a broker or other third party with whom the
Optionee may elect to deposit any shares acquired pursuant to the Plan. The
Optionee understands that the Optionee may, at any time, review the Data,
require any necessary amendments to Data or withdraw the consents herein in
writing by contacting the Company. The Optionee understands that withdrawing of
consent may affect the Optionee’s ability to participate in the Plan.
     10. Tax Withholding. By exercising the Option, the Optionee agrees that, as
a condition to any exercise of the Option, the Company may require the Optionee
to enter into an arrangement satisfactory to the Company and/or the Optionee’s
UK employing company, providing for the payment by the Optionee to the Company
or the UK employing company of (a) any withholding obligation of the UK
employing company or the Company with respect to income tax, employee National
Insurance Contributions and other applicable taxes and (b) an amount in respect
of the Employer NICs (together the “Option Taxes”), arising in connection with
but not limited to, (i) the exercise of the Option, (ii) the lapse of any
substantial risk of forfeiture to which the Shares are subject at the time of
exercise, or (iii) the disposition of Shares acquired upon such exercise. Upon
sale of the underlying shares of Common Stock, the UK employing company and/or
the Company shall have the right to withhold, or request any third party to
withhold, from the proceeds to be paid to a Optionee, the sums corresponding to
any Option Taxes due at exercise or sale by such Optionee. The UK employing
company shall repay to the Optionee any estimated withholding that is not
required in satisfaction of any Option Taxes. To the extent that the amounts are
due and have not been withheld from the Optionee, the Optionee is obligated to
submit the amount due to a UK employing company by cash, check, or credit
transfer within a time period established by the Company. The Optionee
acknowledges and agrees that withholding obligations may change from time to
time as laws or their interpretations change, and regardless of the Company’s
actions with

4



--------------------------------------------------------------------------------



 



respect to the Option Taxes, the ultimate liability for any and all Option Taxes
is and shall remain the Optionee’s responsibility, and that the Company and/or
the UK employing company make no representation or undertaking regarding the
treatment of any Option Taxes in connection with any aspect of the grant of
Option, including the grant or exercise of the Option and the subsequent sale of
Shares acquired under the Plan. The Optionee acknowledges that he or she may not
exercise the Option unless the Option Taxes withholding obligations of the
Company and/or the UK employing company are satisfied.
     11. Legal and Tax Consultation. The Optionee represents that he or she has
reviewed the Plan, the Notice of Grant and this Award Agreement in their
entirety, and fully understands all provisions of the Plan, the Notice of Grant
and this Award Agreement. The Optionee represents that he or she has consulted
with any legal or tax advisers the Optionee deems necessary in connection with
this Award Agreement, and that the Optionee is not relying on the Company or the
Optionee’s UK employing company for any legal or tax advice.
     12. Authority of the Administrator. Any dispute regarding the
interpretation of this Award Agreement shall be submitted by the Optionee or the
Company, to the Administrator, which shall review such dispute at its next
regular meeting. The Optionee hereby agrees to accept as binding, conclusive,
and final all decisions, interpretations, or resolutions of the Administrator.
By Optionee’s signature and the signature of the Company’s representative below,
Optionee and the Company agree that this Option is granted under and governed by
the terms and conditions of the Plan, the Notice of Grant and this Award
Agreement. Optionee has reviewed the Plan, the Notice of Grant and this Award
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Award Agreement and fully understands all
provisions of the Plan, the Notice of Grant and Award Agreement. Optionee hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions relating to the Plan,
the Notice of Grant and Award Agreement. Optionee further agrees to notify the
Company upon any change in the residence address indicated below.
     13. Imposition of Other Requirements. The Company reserves the right to
impose other requirements on your participation in the Plan, on the vesting or
exercise of the Option and on any Shares acquired under the Plan, to the extent
the Company determines it is necessary or advisable in order to comply with
local law or facilitate the administration of the Plan. You agree to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing. Furthermore, you acknowledge that the laws of the country in which
you are working at the time of grant, vesting and exercise of the Option or the
sale of Shares received pursuant to this Agreement (including any rules or
regulations governing securities, foreign exchange, tax, labor, or other
matters) may subject you to additional procedural or regulatory requirements
that you are and will be solely responsible for and must fulfill.

5